      Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 1 of 68




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- X

MICHAEL RAPAPORT and MICHAEL               :
DAVID PRODUCTIONS, INC.,
                                           :
                 Plaintiffs,                   Case No. 1:18-CV-08783
                                           :
     -against-
                                 :             PLAINTIFFS’ RULE 56.1 STATEMENT
BARSTOOL SPORTS, INC., ADAM                    OF MATERIAL FACTS
SMITH, KEVIN CLANCY, ERIC NATHAN :
and DAVID PORTNOY,
                                 :
             Defendants.
                                 :

-------------------------------------- X

-------------------------------------- X

BARSTOOL SPORTS, INC.,                     :

                 Counterclaimant,          :

     -against-                             :

MICHAEL RAPAPORT and MICHAEL               :
DAVID PRODUCTIONS, INC,
                                           :
                 Cross-Defendants.
                                           :

                                           :

-------------------------------------- X




                                             -1-
                    PLAINTIFFS’ RULE 56.1 STATEMENT OF MATERIAL FACTS
            Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 2 of 68




        Pursuant to Local Civil Rule 26.1, and Individual Practices of Naomi Reice Buchwald, Section

2(F), Plaintiffs Michael Rapaport (“Mr. Rapaport”) and Michael David Productions, Inc. (collectively

“Plaintiffs”) respectfully submit this Statement of Material Facts, together with references to

supporting evidence, in support of their Motion for Summary Judgment:



I.      BACKGROUND FACTS

     A. Background on Plaintiffs Pre-Talent Agreement

1. Mr. Rapaport is an award-winning actor, comedian, and personality. / FAC ¶20; Declaration

     of Jacob Vega (“Vega Decl.”) ¶34 (RAP023712).

2. Mr. Rapaport is credited with over a hundred acting roles, over a thirty-year period, in addition

     to credits for directing, producing, and writing. / FAC ¶20.

3. Michael David Productions, Inc. is a California Corporation, owned by Mr. Rapaport. / FAC

     ¶14.

4. In 2014, Mr. Rapaport launched a podcast titled “I AM RAPAPORT: STEREO PODCAST.”

     (“Plaintiffs’ Podcast”) / FAC ¶21; Declaration of Jordan Winter (“Winter Decl.”) ¶4.

5. Pursuant to an agreement with CBS (the “CBS Agreement”), Plaintiffs’ Podcast was broadcast

     on CBS Radio from approximately June 16, 2015 until June 16, 2017. / FAC ¶21; Declaration

     of Richard Busch (“Busch Decl.”) ¶44 (Deposition of Michael Rapaport 182:19-183:3); Winter

     Decl. ¶5.

6. The CBS Agreement was set to automatically renew after consecutive, one-year terms unless

     a party to the agreement provided to the other party a written notice to terminate no less than

     thirty days before the end of a term. In the event that Plaintiffs terminated the CBS Agreement,

     Plaintiffs would be barred from distributing content by means of a podcast unless CBS was

     afforded a right of first refusal to match the terms between Plaintiffs and any third parties. /



                                                   -2-
        Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 3 of 68




   FAC ¶22.

7. On or about this time, Mr. Rapaport began producing and uploading short videos known as

   “rants” (“Rants”) to his social media handles, including Twitter, Instagram, and YouTube. /

   FAC ¶23; Declaration of Michael Rapaport (“Rapaport Decl.”) ¶7.

8. In 2015, Mr. Rapaport was showcased by CBS at the industry’s first ever Podcast Upfront. /

   Declaration of Rena Unger (“Unger Decl.”), ¶25 (Attachment 1, Pages 14-15).

9. Podcast Upfront is an event that allows for talent platforms to showcase their network and

   pitch their content to advertisers. / Unger Decl. ¶27 (Attachment 1, Pages 14-15).

10. Presenting companies are only afforded limited time to present their content and are very

   selective about the hosts they invite. / Unger Decl. ¶30 (Attachment 1, Pages 14-15).

11. The CBS Radio Play.it team introduced Mr. Rapaport as their “shining sports and male lifestyle

   star.” / Unger Decl. ¶31 (Attachment 1, Page 14).

12. Mr. Rapaport received very favorable feedback from the event and was regarded as a highlight

   of the event. / Unger Decl. ¶32 (Attachment 1, Page 14).

13. In response to feedback from the event, Mr. Rapaport was invited to host Podcast Upfront the

   following year. / Unger Decl. ¶33 (Attachment 1, Page 14).

14. This invitation was provided following consultation by IAB with high level executives at

   Performance Bridge (now Veritone) and AdResults, who were in attendance the previous year.

   / Unger Decl. ¶33 (Attachment 1, Page 15).

15. Veritone and AdResults are two of the top three advertising agencies globally. / Unger Decl.

   ¶34 (Attachment 1, Page 15).

16. Ms. Unger, who produced both Podcast Upfront events, received very positive feedback from

   attendees about Mr. Rapaport and was told by attendees that they had clients in mind who




                                                 -3-
        Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 4 of 68




   would want to buy advertising spots on his show. / Unger Decl. ¶36 (Attachment 1, Page 15).

17. The 2016 Podcast Upfront took place on September 7, 2016, a week before Barstool Sports

   (“Barstool”) first reached out to Mr. Rapaport about joining their network. / Unger Decl. ¶33

   (Attachment 1, Page 14); FAC ¶26; Defendant’s Answer to FAC ¶26.

18. Barstool was not the only company that made inquiries to Mr. Rapaport about joining their

   platform. / Winter Decl. ¶72 (RAP022732-RAP022737).

   B. Background on Defendants Pre-Talent Agreement

19. Barstool is a Delaware corporation that is in the business of running a sports and popular

   culture website at www.barstoolsports.com. / FAC ¶15; Busch Decl. ¶35 (Deposition of David

   Portnoy, 25:2-26:8).

20. The services provided by Barstool include: website, radio, podcasts, articles, blogs, newspaper,

   and merchandise. / Busch Decl. ¶35 (Deposition of David Portnoy, 23:25-24:13).

21. Each of the Defendants in this case were employed by Barstool during the timeline of events

   described herein and at issue in this litigation (and continue to be employed by Barstool).

           a. Adam Smith (“Mr. Smith”) / Busch Decl. ¶42 (Deposition of Adam Smith, 14:25-

               15:2, 25:17-19).

           b. Kevin Clancy (“Mr. Clancy”) / Busch Decl. ¶39 (Deposition of Kevin Clancy,

               10:20-11:8).

           c. Eric Nathan (“Mr. Nathan”) / Busch Decl. ¶36 (Deposition of Eric Nathan, 9:1-

               9:5).

           d. David Portnoy (“Mr. Portnoy”) / Busch Decl. ¶35 (Deposition of David Portnoy,

               61:2-4; 131:1-7).

22. Keith Markovich (“Mr. Markovich”), who is discussed herein, was also employed by Barstool




                                                  -4-
          Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 5 of 68




   as its editor-in-chief during the timeline of events described herein and at issue in this litigation

   (and continues to be employed by Barstool). / Busch Decl. ¶47 (Deposition of Kevin Clancy,

   9:19-23; 15:3-12).

23. Erika Nardini (“Ms. Nardini”), who is discussed herein, was also employed by Barstool as its

   CEO during the timeline of events described herein and at issue in this litigation (and continues

   to be employed by Barstool). / Busch Decl. ¶39 (Deposition of Erika Nardini, 29:15-16; 40:1-

   10).

24. Ms. Nardini was designated as Barstool’s 30(b)(6) expert as to all categories of Plaintiffs’

   30(b)(6) request other than topics 5, 24, and 25. / Busch Decl. ¶39 (Deposition of Erika Nardini,

   25:5-26:13).

   C. Plaintiffs’ Interactions with Defendants

25. On September 15, 2016, Dan Katz, an employee of Barstool, reached out to Mr. Rapaport

   about a potential partnership with Barstool, wherein Mr. Rapaport would move his Podcast

   from CBS to Barstool’s network and create content exclusively for Barstool. / FAC ¶26;

   Defendants’ Answer to FAC ¶26; Rapaport Decl., ¶9.

26. Following Mr. Katz’ introduction to Mr. Rapaport, Mr. Rapaport was put in contact with Mr.

   Portnoy. FAC ¶26; Defendants’ Answer to FAC ¶26; Rapaport Decl. ¶6.

27. Mr. Portnoy is the founder of Barstool, and he continues to serve as its head of content. / Busch

   Decl. ¶36 (Deposition of David Portnoy, 61:2-4, 81:5-8).

28. On October 20, 2016, after meeting with Mr. Rapaport for the first time, Mr. Portnoy emailed

   Mr. Rapaport and noted that he felt Mr. Rapaport was a “huge name” and that he would like

   for the following terms to be part of an agreement between Mr. Rapaport and Barstool:

       •    Daily Radio Show 3-5 EST (You could tape live from LA. We’d get you everything




                                                   -5-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 6 of 68




           you need)

       •   Podcast joins our podcast network

       •   We post all your videos you make on Barstool but they can go anywhere.

       •   Essentially when you do any other digital or radio gigs it’s “Michael Rapaport from

           Barstool Sports”

       / Busch Decl. ¶2 (BARSTOOL000162); FAC ¶26.

29. Although Mr. Rapaport told Mr. Portnoy that he was interested in entering into a deal with

   Barstool, he disclosed that he was under contract with CBS for his Podcast until May. / Busch

   Decl. ¶3 (BARSTOOL000178).

30. Between December 17, 2016 and June 17, 2017, draft talent agreements were exchanged

   between Mr. Rapaport and his representatives and Barstool. / Busch Decl. ¶4

   (BARSTOOL000258); Busch Decl. ¶5 (BARSTOOL000260 - BARSTOOL000266).

31. In compliance with CBS’ right of first refusal, a term sheet (“Term Sheet”) was provided to

   CBS on May 17, 2017 signed by both Ms. Nardini and Mr. Rapaport. / Rapaport Decl. ¶¶47-

   48 (RAP002022; RAP002023).

32. On May 19, 2017, CBS informed Mr. Rapaport that it was foregoing its right of first refusal

   and would not be matching the terms of the Term Sheet. CBS further noted that if the terms of

   Mr. Rapaport’s agreement were altered from those of the Term Sheet, CBS’s right of first

   refusal would continue to remain in effect. / Rapaport Decl. ¶49 (RAP002040).

33. Although CBS did not match the terms of the Term Sheet, Mr. Rapaport’s podcast remained

   on CBS through June 16, 2017 before switching over to Barstool on June 17, 2017. / Winter

   Decl. ¶31 (RAP002596).

34. On May 31, 2017, the Talent Agreement was entered into between Mr. Rapaport, Michael




                                               -6-
        Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 7 of 68




   David Productions, Inc. and Barstool Sports, Inc. with an execution date of June 17, 2017. /

   Winter Decl. ¶73 (RAP002313); Rapaport Decl. ¶50 (RAP002314); FAC ¶36; Defendants’

   Answer to FAC ¶36.

35. At the time of his hiring, Barstool promoted Mr. Rapaport’s “absurd, dominant, unique social

   media presence and the unfiltered comments everyone loves.” / FAC ¶42.

36. The contractual Term of the Talent Agreement was from June 17, 2017 until June 16, 2018. /

   Rapaport Decl. ¶50 (RAP002314); Busch Decl. ¶39 (Deposition of Erika Nardini 142:9-11).

37. Mr. Rapaport worked for Barstool as an independent contractor under the terms of the Talent

   Agreement from June 17, 2017 until February 18, 2018 when he was terminated by Mr.

   Portnoy. / FAC ¶¶36, 51; Rapaport Decl. ¶50 (RAP002314); Vega Decl. ¶75.

38. Leading up to and continuing after Mr. Rapaport’s termination, Defendants made numerous

   statements alleged by Plaintiffs to be defamatory. / Vega Decl. ¶65 (List of Defamatory

   Statements (with dates)); FAC ¶¶6-8.

39. On February 18, 2018, Barstool began selling a t-shirt with a picture of Mr. Rapaport that

   purported to show him with herpes (“Herpes T-Shirt”). / Winter Decl. ¶37 (RAP022635);

   Winter Decl. ¶39 (RAP022660); FAC ¶57.

40. On February 19, 2018, a cease and desist letter was sent to Barstool on behalf of Mr. Rapaport’s

   then legal counsel for Barstool to stop selling the Herpes T-Shirt. This letter was then

   immediately posted on Barstool’s website, wherein it mocked Mr. Rappaport. / FAC ¶99; Vega

   Decl. ¶9 (RAP023732- RAP023742).

41. In response to receiving the cease and desist letter, Barstool noted in an internal email on

   February 19, 2018, “It can’t hurt to have it up in the store since we are driving people to the

   store for rap clown shirts.” / Busch Decl. ¶27 (BARSTOOL008918).




                                                  -7-
          Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 8 of 68




42. On February 21, 2018, Barstool sent a letter in response to the February 19, 2018 letter refusing

      to discontinue selling the herpes t-shirt or making comments and content related to Mr.

      Rapaport. / Busch Decl. ¶30 (BARSTOOL009004- BARSTOOL009007).

43. On February 23, 2018, Mr. Rapaport’s then legal counsel sent a letter in response to the

      February 21, 2018 letter reaffirming Mr. Rapaport’s legal position. / Busch Decl. ¶31

      (BARSTOOL009054- BARSTOOL009057).

44. On September 25, 2018, Plaintiffs filed their original Complaint. / (Complaint, Dkt. No. 1)

45. On September 12, 2019, Plaintiffs filed their First Amended Complaint (“FAC”). / (FAC, Dkt.

      No 60).

II.      COUNT I OF PLAINTIFFS’ FIRST AMENDED COMPLAINT: BREACH OF

       CONTRACT / BARSTOOL SPORTS’ COUNTERCLAIM
46. This section incorporates by reference all statements in paragraphs 1-45 of this Statement of

      Material Facts.

      A. Basis of Claims

47. Section 8 of the Principal Agreement of the Talent Agreement (“Principal Agreement”)

      provides that Plaintiffs were to receive a $200,000 Rant Guarantee and a $400,000 Podcast

      Guarantee from Barstool. / Rapaport Decl. ¶50 (RAP002315).

48. Section 10 of the Principal Agreement notes that $200,000 would be “paid within ten (10)

      business days of the execution of this Agreement, and the remaining $400,000 will be paid in

      three equal installments within thirty (30) days of the end of the 2nd, 3rd, and 4th quarters of

      the Term. Each payment hereunder shall be deemed to be allocated 1/3rd towards the Rant

      Guarantee and 2/3rds towards the Podcast Guarantee.” / Rapaport Decl. ¶50 (RAP002316).

49. Contrary to the above payment structure, Plaintiffs received two checks for $200,000 apiece.

      The later of these payments was received on December 1, 2017. / Winter Decl. ¶34



                                                    -8-
        Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 9 of 68




   (RAP014476); Winter Decl. ¶35 (RAP018382); Winter Decl. ¶36 (RAP018701).

50. Barstool never paid to Plaintiffs the last $200,000 of Podcast and Rant guarantees under the

   Talent Agreement. / Winter Decl. ¶26; FAC ¶72; Barstool Sports’ Counterclaim ¶23.

51. Under Section 3 of the Standard Terms of the Talent Agreement (“Standard Terms”), “In the

   event the Term is terminated by Barstool for convenience or by [Mr. Rapaport] due to

   Barstool’s material breach, the Rant Guarantee and Podcast Guarantee will be due and payable

   in full.” Alternatively, if the Talent Agreement is terminated by Barstool for Mr. Rapaport’s

   material breach, “any pre-paid portions of [Mr. Rapaport’s] Guarantees will immediately be

   refunded to Barstool and the only amounts owed to [Mr. Rapaport] by Barstool will be [his]

   share of any Rant Revenue or Podcast Revenue collected by Barstool through the date of

   termination.” / Rapaport Decl. ¶50 (RAP002319).

52. According to Barstool, the Rant and Podcast revenue collected by Barstool that was

   attributable to Mr. Rapaport as of February 5, 2018 was at least $417,646, with only $182,354

   remaining in possible recoupment to Barstool. / Busch Decl. ¶26 (BARSTOOL008757).

53. Count 1 of Plaintiffs’ FAC seeks $200,000 for the unpaid Rant and Podcast guarantees under

   the Talent Agreement under the basis that the Talent Agreement was terminated improperly

   by Barstool for convenience. / FAC ¶¶ 52, 69-73.

54. Conversely, Barstool’s Counterclaim seeks $400,000 (the amount of paid Guarantees) under

   the purported basis that Barstool terminated the Talent Agreement for cause as a result of

   Plaintiffs allegedly breaching the Talent Agreement in four material ways. / Barstool Sports’

   Counterclaim ¶¶45-50.

55. The first way that Barstool purports that Plaintiffs breached the Talent Agreement is that

   “Rapaport brought himself and Barstool into public disrepute by, among other things, attacking




                                                -9-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 10 of 68




   Barstool and Stoolies in violation of Paragraph 3.a. of the Standard Terms.” / Barstool Sports’

   Counterclaim ¶48(a).

56. The second way that Barstool purports that Plaintiffs breached the Talent Agreement is that

   “during the term of the Talent Agreement, Rapaport regularly made media appearances in

   which he promoted himself but did not promote or reference that he worked for Barstool in

   violation of Paragraph 2 of the Talent Agreement.” / Barstool Sports’ Counterclaim ¶48(b).

57. The third way that Barstool purports that Plaintiffs breached the Talent Agreement is that

   “during the term of the Talent Agreement, Rapaport generated harassing content in violation

   of Paragraph 1.b. of the Standard Terms.” / Barstool Sports’ Counterclaim ¶48(c).

           a. In Barstool’s Counterclaim, it specifically refers to Mr. Rapaport’s comments about

               Mr. Smith. However, Mr. Portnoy has acknowledged that these statements were

               acceptable and given that Mr. Rapaport was attacked first, “he can do anything.” /

               Barstool Sports’ Counterclaim ¶¶27-30; Vega Decl. ¶48 (RAP023506 (2:00)).

58. The fourth way that Barstool purports that Plaintiffs breached the Talent Agreement is that

   “during the term of the Talent Agreement, Rapaport did not provide the ‘rant’ videos at least

   two times per week in violation of Paragraph 1 of the Talent Agreement.” / Barstool Sports’

   Counterclaim ¶48(d).

59. Mr. Portnoy could not recall during his deposition ever telling Mr. Rapaport to do more rants.

   / Busch Decl. ¶36 (Deposition of David Portnoy, 191:7-12).

60. Barstool’s CEO, Erika Nardini, was had no understanding of Barstool’s counterclaim against

   Mr. Rapaport or why it had been brought. / Busch Decl. ¶39 (Deposition of Erika Nardini

   156:19-157:24).

61. According to Ms. Nardini, Mr. Rapaport was terminated because he tweeted on February 17,




                                                -10-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 11 of 68




   2018, “if you call yourself a fucking stoolie for real, you’ve already lost in life” (“February

   Tweet”). / Winter Decl. ¶63 RAP0590; Busch Decl. ¶39 (Deposition of Erika Nardini 147:15-

   19).

62. The February Tweet made in the context of a promotional feud by Barstool and was not an

   attack on the entire Barstool community, nor was it meant as such. / Rapaport Decl. ¶¶30-36;

   Declaration of Daniel Durbin (“Durbin Decl.”) ¶¶19-21 (Attachment 1, Pages 16-17).

   B. Barstool Failed to Provide Contractually Required Notice and An Opportunity to
      Cure

63. Under Section 3 of the Standard Terms, “either party may terminate this Agreement at any

   time for cause upon the other’s material breach of this Agreement, which is not cured within

   fifteen (15) days’ written notice thereof.” / Rapaport Decl. ¶50 (RAP002319); Busch Decl. ¶39

   (Deposition of Erika Nardini 147:8-14, 185:14-186:17).

64. Alternatively, under Section 5 of the Principal Agreement, “either party may terminate this

   Agreement for convenience upon 90 days’ written notice to the other at any time during the

   Term.” / Rapaport Decl. ¶50 (RAP002315).

65. Ms. Nardini acknowledges that “If Barstool wanted to terminate the agreement for

   convenience, it was required to provide 90 days written notice to Mr. Rapaport.” / Busch Decl.

   ¶39 (Deposition of Erika Nardini 142:12-16).

66. Section 3 of the Standard Terms does note, however, that Barstool has “the right to

   immediately terminate this Agreement upon written notice to you in the event that you […]

   engage in conduct that brings you or Barstool into public disrepute.” / Rapaport Decl. ¶50

   (RAP002319).

67. According to Section 1(b) of the Standard Terms, “You agree that while Barstool encourages

   you to be you, and recognizes that certain topics may generate controversy, in no event should



                                                -11-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 12 of 68




   any episode of the Content include content which (i) is racist or homophobic; (ii) would

   constitute harassment; (iii) promotes illegal behavior, (iv) infringes upon the intellectual

   property rights of any third party, or (v) violates the right of privacy of any individual.” /

   Rapaport Decl. ¶50 (RAP002319).

68. Barstool never provided Plaintiffs 90 days’ written notice that the Talent Agreement was going

   to be terminated. / Busch Decl. ¶39 (Deposition of Erika Nardini 142:12-143:1).

69. Barstool never provided Plaintiffs 15 days’ written notice alleging a breach of the Talent

   Agreement or an opportunity to cure any alleged breach prior to terminating the Talent

   Agreement. / Busch Decl. ¶39 (Deposition of Erika Nardini 136:1-137:9, 185:14-186:17).

   C. Barstool is a Brand Built on Controversy

70. Barstool actively promotes itself as “The disruptive and captivating brand, known for its raw

   and authentic take on most everything” and “the controversial brand that people love or love

   to hate.” / Vega Decl. ¶34 (RAP023712).

71. Mr. Portnoy acknowledged on the HBO program “Real Sports with Bryan Gumbel” during a

   segment about Barstool that “I monetize chaos.” Vega Decl. ¶69 (RAP023514 (0:41-0:47)).

72. Ms. Nardini acknowledged this year that Barstool is a “company that thrives on drama.” / (Dkt.

   No. 76-2).

73. Ms. Nardini acknowledged in January 2018, “This is a company that intentionally is not PC.”

   / Vega Decl. ¶12 (RAP022789); Busch Decl. ¶39 (Deposition of Erika Nardini, 46:14-25).

74. As part of its brand, Barstool encourages fighting among its employees, such as for the

   promotion of a fight. Vega Decl. ¶48 (RAP023506 (7:50-7:59)); Vega Decl. ¶67 (RAP23502

   (6:55- 7:02); Durbin Decl. ¶¶9-18 (Attachment 1, 10-13).

75. Barstool works to expand its audience through promoting conflict, particularly among its




                                                -12-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 13 of 68




   employees. / Durbin Decl. ¶12 (Attachment 1, Page 11).

76. Barstool employees, Mr. Portnoy included, have routinely been involved in public controversy,

   including:

           a. Mr. Portnoy filming Mr. Smith in the shower without his permission and posting it

                online. / Busch Decl. ¶35 (Deposition of David Portnoy 151:9-154:14).

           b. Mr. Portnoy using fake credentials to sneak into the Super Bowl, whereby he was

                thrown out in handcuffs. / Vega Decl. ¶69 (RAP023514 (0:01-0:46)); Vega Decl.

                ¶4 (RAP022468-RAP022471).

           c. Mr. Portnoy being arrested for a sit-in at NFL headquarters. / Vega Decl. ¶12

                (RAP022793); Vega Decl. ¶17 (RAP023059).

           d. Mr. Portnoy calling ESPN host Sam Ponder a slut and “a chick that has a job where

                the #1 requirement is you make men hard.” These statements resulted in Barstool

                losing a television partnership deal with ESPN. Vega Decl. ¶20 (RAP023195);

                Busch Decl. ¶35 (Deposition of David Portnoy 107:2-17).

           e. Mr. Portnoy stating, “Even though I never condone rape, if you’re a size 6 and

                you’re wearing skinny jeans you kind of deserve to be raped right? I mean skinny

                jeans don’t look good on size 0 and 2 chicks, nevermind size 6′s.” Vega Decl. ¶6

                (RAP022522).

           f. In 2012, when defending Blackout Parties to protesters, Portnoy said, “Just to make

                friends with the feminists I’d like to reiterate that we don’t condone rape of any

                kind at our Blackout Parties in mid- January. However if a chick passes out that’s

                a grey area though.” Vega Decl. ¶6 (RAP022522).

           g. Mr. Clancy being caught cheating on his pregnant wife. / Vega Decl. ¶21




                                                 -13-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 14 of 68




               (RAP022491-RAP022496); Busch Decl. ¶39 (Deposition of Kevin Clancy 48:5-

               54:14). Mr. Portnoy acknowledged that the incident wasn’t great for Barstool’s

               brand. / Busch Decl. ¶35 (Deposition of David Portnoy, 125:24-126:19).

           h. Mr. Portnoy was asked by Boston police to remove a zoomed-in image of Tom

               Brady’s naked toddler son in a blog post about the size of the child’s genitals / Vega

               Decl. ¶40 (RAP023989); Vega Decl. ¶63 (RAP024000 (0:12-1:00)).

77. Barstool, including Mr. Portnoy specifically, are frequently criticized as being sexist and racist.

   / Busch Decl. ¶35 (Deposition of David Portnoy 85:12-20, 107:18-109:17).

78. When Ms. Nardini became the CEO of Barstool, she lost several friends because of Barstool’s

   reputation. / Vega Decl. ¶12 (RAP022789); Busch Decl. ¶39 (Deposition of Erika Nardini,

   44:4-14).

79. After the Philly-area gaming corporation Penn National purchased a $163 million stake in

   Barstool Sports, its Senior VP recognized a need to have no more “comments that might be

   deemed as harassment or discrimination of women or minorities, for example.” / Vega Decl.

   ¶40 (RAP023987-RAP023991); Vega Decl. ¶41 (RAP023992-RAP023995).

   D. Lack of Barstool Guidelines

80. According to Ms. Nardini, she is unaware of Barstool ever terminating an employee for posting

   or providing content that was too controversial, too racist, too sexist, or too negative towards

   Barstool fans. / Busch Decl. ¶39 (Deposition of Erika Nardini 75:8-19).

81. According to both Mr. Portnoy and Ms. Nardini, Barstool has an employee handbook

   governing employee conduct. / Busch Decl. ¶35 (Deposition of David Portnoy 87:7-11); Busch

   Decl. ¶39 (Deposition of Erika Nardini 69:1-3).

82. Neither Mr. Portnoy nor Ms. Nardini are aware of the contents of this employee handbook. /




                                                   -14-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 15 of 68




   Busch Decl. ¶35 (Deposition of David Portnoy 87:12-16); Busch Decl. ¶39 (Deposition of

   Erika Nardini 69:12-25).

83. Neither Mr. Portnoy nor Ms. Nardini recall an employee handbook ever being provided to Mr.

   Rapaport. / Busch Decl. ¶36 (Deposition of David Portnoy 87:21-25).

84. No proof of the handbook has ever been provided to Plaintiffs’ counsel despite repeated request

   for copies of this handbook. / Busch Decl. ¶39 (Deposition of Erika Nardini 86:4-87:13); Busch

   Decl. ¶40 (September 19, 2019 letter (“We also are unwilling to provide the employee

   handbook”); Defendants’ Response to Plaintiffs’ First Request for Production of Documents,

   Request 5 (“All documents concerning Your Allegation on paragraph 24 of the Counterclaim

   that Plaintiffs did not comply with their obligations under the Talent Agreement.”), Request 6

   (“All documents concerning your allegation in paragraph 25 of the Counterclaim that Rapaport

   engaged in conduct that brought himself and Barstool into “public disrepute” in violation of

   the Talent Agreement.”), Request 7 (“All documents concerning Your allegations in

   paragraphs 34, 35, 36 & 37 of the Counterclaim that Rapaport violated the Talent Agreement

   in at least three other material ways.”), Request 8 (“All documents concerning Your allegation

   in Paragraph 38 of the Counterclaim that Rapaport had been violating the terms of the Talent

   Agreement for months.”), Request 13 (“All documents concerning Your allegation in

   Paragraph 48 of the Counterclaim that Rapaport and MDP breached the Talent Agreement in

   at least four material ways.”).

85. Barstool requested Mr. Rapaport play the role of a bombastic “bud guy” around the "Rough N'

   Rowdy" pay-per-view fights for promotion and to attract viewership. / Rapaport Decl. ¶7.

86. In a June 2, 2017 video titled “Emergency Press Conference – I Hate Moron Stoolies,” Mr.

   Portnoy publicly stated, “There are no rules. People say, ‘You used to do this, you used to do




                                                 -15-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 16 of 68




   that.’ I do what I want. When I want. All the time. Those are the only fucking rules that there

   are at this company.” Vega Decl. ¶56 (RAP023614 (1:42-1:52)).

87. On February 19, 2018, in a video titled “Dave Portnoy on Barstool Breakfast: Biting the Hand

   that Feeds You”:

           a. A Barstool host, Willie, stated in the video that he wasn’t aware “that the whole

                calling Stoolies a loser thing” was a terminable offense “because I’ve heard that

                traditional so to speak guys who made their name in the business go after their fan

                base and their fan base tune right back in. How come the line was drawn here

                because the nature, and I’ve talked to Francis and Francis has pretty much told us

                ‘listen, it’s hard to get fired. Dave doesn’t fire anybody. This is kind of a royal

                rumble type atmosphere and we all swinging at each other.’” Vega Decl. ¶67

                (RAP023502 (4:05- 4:50)).

           b. Willie continued by noting that there is a “mixed message to some degree that you

                can shoot at everybody but this one thing is the line.” Vega Decl. ¶78 (RAP023502

                (4:52-4:58)).

           c. Willie also noted that he felt that the firing felt like a 180 when “the culture is that

                there that there is no line.” Vega Decl. ¶67 (RAP023502 (4:55-5:03)).

           d. Mr. Portnoy acknowledged that it was a 180. Vega Decl. ¶67 (RAP023502 (4:55-

                5:03)).

           e.   Willie later stated, “Isn’t it kinda choose when to be sensitive to certain issues?

                […] Like you can’t choose when to be sensitive.” Vega Decl. ¶67 RAP023502

                (6:34-6:40)).

           f. When Willie asked Mr. Portnoy if the takeaway from the conversation is whether




                                                  -16-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 17 of 68




              the line is “don’t talk about Stoolie nation and everything else is on the table,” Mr.

              Portnoy responded, “Yeah, I mean and Willie, I never really know what the line is.

              I didn’t expect to have to say the line is don’t insult seriously your entire fan base

              and everyone who likes you. That isn’t a line I thought I’d ever be addressing.”

              Vega Decl. ¶67 (RAP023502 (13:26-13:50)).

88. Mr. Portnoy publicly stated on February 19, 2018, in a video titled “Barstool Rundown –

   February 19, 2018” that “one of the things about Barstool, I’ll probably say it on our show too,

   is that there isn’t a standard line. Like we are pretty good. Like every situation is different.”

   Vega Decl. ¶68 (RAP023508 (5:14-5:22)). Mr. Portnoy further stated, “You can afford to be

   who you can afford to be.” (5:30-5:33). Mr. Clancy responded by stating “Rapaport is a

   different standard.” Vega Decl. ¶68 (RAP023508 (5:38-5:39)). Mr. Portnoy, Mr. Clancy, and

   Mr. Katz agreed that the issue was that Mr. Rapaport wasn’t bringing in enough money to

   make the statement that Barstool is claiming as the basis for his termination. Vega Decl. ¶68

   (RAP023508 (5:50-6:05)).

89. In a February 20, 2018 video titled “Stool Scenes Episode 52 – IAMCRAPAPORT STEREO

   FRAUDCAST,” Mr. Portnoy publicly stated “I have no rules. Like there aren’t if you cross

   this line you get fired, if you do this, you get fired. Every situation is different.” Vega Decl.

   ¶48 (RAP023506 (2:19-2:25)). Mr. Portnoy further stated in the same video, “There are no

   rules. Like our rules are if you are doing more damage than good, then we’ll get rid of you.”

   Vega Decl. ¶48 (RAP023506 (6:30-6:36)).

   E. Barstool Actively Participates in Attacks Against Its Fans

90. Barstool operates in an online ecosystem where insulting fans is expected and part of its

   culture. / Durbin Decl. ¶¶9-18 (Attachment 1, Pages 10-13).




                                                 -17-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 18 of 68




91. Mr. Portnoy has acknowledged on numerous occasions that attacking fans and “killing the

   comment section,” is part of what Barstool does, himself included. Vega Decl. ¶67

   (RAP023502 (5:59-6:04, 7:27-7:33)); Vega Decl. ¶68 (RAP023508 (6:08-6:12)).

92. Mr. Portnoy himself has called Stoolies “morons,” “losers,” and “braindead idiots.” Vega Decl.

   ¶22 (RAP023558); Vega Decl. ¶56 (RAP023614 (0:18-22, 0:34-0:36, 0:55-1:01)).

93. On October 13, 2017, Mr. Portnoy told Mr. Rapaport in the video titled “Stool Scenes Episode

   36 (Part 2)” that he would not be punished for attacking Barstool, including if such attacks

   were made on Twitter. / Vega Decl. ¶70 (RAP023507 (12:47-13:07)).

94. The October 13, 2017 discussion was in response to a feud between a Barstool host and Mr.

   Rapaport’s co-host, Tommy G. Vega Decl. ¶70 (RAP023507 (10:50-14:14)). This feud started

   from the Barstool host calling Tommy G “Prison Mike,” and including repeated accusations

   that he was a lunatic. Vega Decl. ¶70 (RAP023507 (10:33, 10:52 13:09)); Winter Decl. ¶49

   (RAP022858); Rapaport Decl. ¶¶19-29.

95. As part of this feud, Tommy G tweeted, “LETS GO STOOLIES….U FUCKING BASEMENT

   DWELLING LOSERS……COME AT ME AND DEFEND UR KING U FUCKIN

   NOBODIES!! COME AT ME!” Winter Decl. ¶50 (RAP022873).

96. This feud was promoted in the October 13, 2017 video titled, “Stool Scenes Episode 36 (Part

   2)” and included a discussion between various Barstool employees, including Mr. Portnoy,

   with Tommy G over the radio. Vega Decl. ¶70 (RAP023507 (10:50-14:14)).

97. Despite the feud, Barstool never expressed a desire to Mr. Rapaport to remove Tommy G from

   his show. / Rapaport Decl. ¶¶25-29. Instead, he was invited onto the radio program where he

   and Barstool laughed it off. Rapaport Decl. ¶27.

98. Mr. Portnoy acknowledged during his deposition that he has heard Barstool employees talk




                                                -18-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 19 of 68




   about Stoolies being losers. / Busch Decl. ¶35 (Deposition of David Portnoy, 214:2-5).

99. Mr. Portnoy acknowledged in his deposition that he has seen social media posts describing

   Stoolies as losers. / Busch Decl. ¶35 (Deposition of David Portnoy, 214:16-18).

   F. Mr. Rapaport’s Termination Was Pretextual and Barstool Had Already Decided to
      Get Rid of Him

100.   Even prior to the February Tweet, Barstool had already decided as early as October 2017,

   in an email drafted by Barstool’s then Head of Programming and Strategy Mark Kohn to Ms.

   Nardini, that it probably wouldn’t be renewing Mr. Rapaport’s contract. Mr. Portnoy

   acknowledged during his deposition that the decision of whether to renew Mr. Rapaport’s

   contract would have been based on conversations with Mr. Kohn and Ms. Nardini. Mr. Portnoy

   has likewise stated that Barstool probably wasn’t going to renew Mr. Rapaport’s contract. /

   Busch Decl. ¶24 (BARSTOOL008089); Winter Decl. ¶47 (RAP022845); Vega Decl. ¶48

   (RAP023506 (5:00-5:02)). Mr. Portnoy further acknowledge that Barstool wasn’t going to

   renew Mr. Rapaport on Barstool radio after his termination. When asked, “If this wouldn’t

   have happened, would his contract have been renewed,” Mr. Portnoy responded, “No, we

   weren’t going to renew him.” / Winter Decl. ¶69 (RAP023529 (0:28:0:33)

101.   In line with this decision not to renew Mr. Rapaport’s contract, Barstool had already begun

   moving content away from Mr. Rapaport and secretly blocking him from entering into new

   contracts. / Busch Decl. ¶19 (BARSTOOL003352); Busch Decl. ¶20 (BARSTOOL003385);

   Busch Decl. ¶21 (BARSTOOL003391); Busch Decl. ¶22 (BARSTOOL003394).

102.   Mr. Portnoy publicly stated on February 20, 2018, in a video titled, “Stool Scenes Episode

   52 – IAMCRAPAPORT STEREO FRAUDCAST”, the following:

          a. “I have no rules. Like there aren’t if you cross this line you get fired, if you do this,

              you get fired. Every situation is different. Its…if you are doing more damage than



                                                 -19-
          Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 20 of 68




                  you are good, than you’re gone. I mean if Big Cat or KFC or PFT were like ‘Stoolies

                  are losers’ I’m probably not going to fire them…I’m definitely not going to fire

                  them.” Vega Decl. ¶48 (RAP023506 (2:19-2:39)).

              b. “There are no rules. Like our rules are if you are doing more damage than good,

                  then we’ll get rid of you. Like if Dan or KFC said what he said, we wouldn’t fire

                  them. It’s like a…everybody is treated differently, and he’s not bringing in nearly

                  enough to be like Stoolies fucking suck.” Vega Decl. ¶48 (RAP023506 (6:30)).

103.      In a February 26, 2018 video titled “Best of Barstool Radio Week 60 – You’re Fired” Mr.

       Portnoy publicly stated that, “Again, everyone is different. Like if for some reason something

       went absolutely…and the only one I could think who would ever, and he wouldn’t but let’s

       use PFT who’s not as established. Obviously Kevin and Dan are. They have been here for

       fucking decades so it’s not…they aren’t going to be the ones who ever…but PFT was relatively

       new, and he would never do it either. PFT is too valuable for us. If PFT actually said that, we’d

       have to discuss it.” Vega Decl. ¶46 (RAP023503 (13:34-14:04)).

104.      Mr. Portnoy publicly acknowledged designing the Herpes T-Shirt prior to Mr. Rapaport

       being fired and just waiting for him to say something stupid. / Vega Decl. ¶48 (RAP023506

       (2:58-3:26)).

III.      COUNTS IX AND X OF PLAINTIFFS’ FIRST AMENDED COMPLAINT:
          FRAUDULENT INDUCEMENT AND CONCEALMENT / COUNT II OF
          PLAINTIFFS’ FIRST AMENDED COMPLAINT: BREACH OF CONTRACT
          (SECTION 12 OF PRINCIPAL AGREEMENT)

105.      This section incorporates by reference all statements in paragraphs 1-104 of this Statement

       of Material Facts.

106.      Pursuant to the CBS Agreement, Plaintiffs’ Podcast was broadcast on CBS Radio from

       approximately June 16, 2015 until June 16, 2017. / FAC ¶21.



                                                     -20-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 21 of 68




107.   The CBS Agreement was set to automatically renew after consecutive, one-year terms

   unless a party to the agreement provided to the other party a written notice to terminate no less

   than thirty days before the end of a term. In the event that Plaintiffs terminated the CBS

   Agreement, Plaintiffs would be barred from distributing content by means of a podcast unless

   CBS was afforded a right of first refusal to match the terms between Plaintiffs and any third

   parties. / FAC ¶22; Winter Decl. ¶5.

108.   On October 20, 2016, after meeting with Mr. Rapaport for the first time, Mr. Portnoy

   emailed Mr. Rapaport and noted that he would like for the following terms to be part of an

   agreement between Mr. Rapaport and Barstool:

       •   Daily Radio Show 3-5 EST (You could tape live from LA. We’d get you everything

           you need)

       •   Podcast joins our podcast network

       •   We post all your videos you make on Barstool but they can go anywhere.

       •   Essentially when you do any other digital or radio gigs it’s “Michael Rapaport from

           Barstool Sports” / Busch Decl. ¶2 (BARSTOOL000162)

109.   Although Mr. Rapaport stated that he was interested to enter into a deal, he told Mr. Portnoy

   that he was under contract with CBS for his Podcast until May. / Busch Decl. ¶3

   (BARSTOOL000178).

110.   Mr. Portnoy knew during the negotiation of the Talent Agreement that Mr. Rapaport

   wanted a daily radio show. / Busch Decl. ¶35 (Deposition of David Portnoy, 171:5-6).

111.   On March 1, 2017, Steve Cohen, an employee of SiriusXM, informed Ms. Nardini that he

   had just gotten off the phone with Mr. Rapaport and that he was “totally committed to a daily

   show for Barstool and could start very soon.” / Busch Decl. ¶6 (BARSTOOL000336).




                                                 -21-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 22 of 68




112.   On March 3, 2017, Andrew Moss, an employee of Sirius XM, stated the following to Ms.

   Nardini, “Also let me know when you want to talk Rapaport, I don't know the real window or

   opportunity for you to hire him but we could defray some of those costs if as part of your deal

   we had him host daily if you thought that made sense.” / Busch Decl. ¶6 (BARSTOOL000339).

113.   On March 6, 2017, Ms. Nardini asked Steve Cohen and Andrew Moss if they would “ever

   do a deal arrangement where u fund the majority of rappaport cost (paid thru barstool) and we

   forego the rev share on top of it?” Andrew Moss responded that they would depending on the

   number. / Busch Decl. ¶7 (BARSTOOL000372).

114.   On March 6, 2017, Ms. Nardini spoke with Mr. Rapaport about his proposed deal with

   Barstool. Among the key points summarized by Ms. Nardini to Mr. Rapaport and Mr. Portnoy

   were:

       •   “Create a daily radio show for you on the Barstool channel”

       •   “Barstool will promote you, all your content”

       •   We will monetize your rants & podcast”

       Busch Decl. ¶8 (BARSTOOL000391).

115.   On March 16, 2017, Ms. Nardini told Mr. Rapaport that her goal was to get the Sirius daily

   show “locked and loaded within 3-4 weeks.” Busch Decl. ¶9 (BARSTOOL000427).

116.   On March 28, 2017, Ms. Nardini told Andrew Moss that the economics of Mr. Rapaport’s

   radio show would be $375k. / Busch Decl. ¶11 (BARSTOOL000463).

117.   Andrew Moss responded to Ms. Nardini on March 29, 2017 by noting that Barstool’s

   current deal with Sirius was for a year and he didn’t “want to sign Michael and then our deal

   ends 6 months later” / Busch Decl. ¶10 (BARSTOOL000462).

118.   Ms. Nardini responded to Andrew Moss on March 30, 2017 by stating that she’d “rather re




                                                -22-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 23 of 68




   do our deal altogether once we get a channel (eta sept?) vs extend.” / Busch Decl. ¶10

   (BARSTOOL000462).

119.   Andrew Moss responded to Ms. Nardini on April 5, 2017 by stating, “ETA yes fall but I

   really want some extension here (even 6 mths); its hard for us to invest and promote a show

   that could theoretically go away 6 months later. At least that makes the show a year from

   launch; assuming it launches call it after memorial day. And then when/if we do the channel

   we can rip up that deal but I just cant recommend or get approval on investing $375K in a show

   that basically have a 6 month commitment.” / Busch Decl. ¶10 (BARSTOOL000462).

120.   On April 5, 2017, after her email with Mr. Moss, Ms. Nardini emailed Mr. Rapaport

   reiterating that among the “Basic components of our partnership” were “MR Rants on BSS”

   and “Sirius Show (daily 2 hours).” Ms. Nardini further stated that she would “call with Sirius

   tomorrow re: the show & when it could launch. Could be as soon as May or as late as Sept.”

   Busch Decl. ¶10 (BARSTOOL000476).

121.   On April 12, 2017, Ms. Nardini sent a draft agreement to Mr. Rapaport that included “A

   1-2 hour, weekday (i.e., 5 days a week) podcast or radio show for Barstool Radio or Barstool

   Radio on Sirius XM (“Sirius Show”).” The agreement further stated that Mr. Rapaport would

   be paid for the Sirius Show “a fixed fee of $375,000 (“Radio Fee”). The Radio Fee will cover

   your fee, as well as any fees you choose to pay to co-hosts or producers. The Radio Fee will

   be paid directly to you and you will be solely responsible for any payments due to your co-

   hosts or producers.” The email specifically highlighted, “Daily show (1-2 hours) either on

   Barstool Radio or as a daily podcast.” / Busch Decl. ¶12 (BARSTOOL000514); Busch Decl.

   ¶13 (BARSTOOL000515-BARSTOOL000522).

122.    On April 20, 2017, Ms. Nardini “[t]ook out Sirius so that we can get moving with the




                                               -23-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 24 of 68




   rants and the podcast.” / Busch Decl. ¶14 (BARSTOOL000540).

123.   On April 21, 2017, Mr. Rapaport asked Ms. Nardini, “What's the ETA for negotiations

   with Sirius? Our podcast is part of the Sirius deal so we want that to be secured or close to it?”

   / Busch Decl. ¶15 (BARSTOOL000556).

124.   On April 23, 2017, Ms. Nardini responded to Mr. Rapaport, noting, “Sirius should be done

   in matter of weeks at most. The podcast isn't dependent on Sirius. We can move forward with

   the pod and the rants now and follow up with Sirius.” / Busch Decl. ¶15 (BARSTOOL000556).

125.   On April 25, 2017, Mr. Winter requested that Ms. Nardini add language into the agreement

   concerning “Good faith efforts by Barstool Sports about if/when they come to terms with

   Barstool Radio or Sirius XM for a channel that would lead to Lender hosting a 1-2 hour,

   weekday (i.e., 5 days a week) podcast or radio show for Barstool Radio or Barstool Radio on

   Sirius XM ("Sirius Show) then a fixed fee of no less than $375,000 ("Radio Fee") will be

   negotiated as a separate agreement or be added as an addendum to this contract.” / Busch Decl.

   ¶16 (BARSTOOL000592).

126.   Following Mr. Winter’s April 25, 2017 request, Ms. Nardini sent an amended draft to Mr.

   Winter containing language in Section 12 stating, “Barstool will use good faith efforts to secure

   an opportunity for you to produce and host a 1-2 hour, weekday (i.e., 5 days a week) show in

   a format to be agreed upon by the parties (e.g., a Sirius radio show, a terrestrial radio show, a

   podcast, a video series)” / Winter Decl. ¶29 (RAP001884); Winter Decl. ¶30 (RAP001892).

127.   On April 26, 2017, Section 12 of the draft Principal Agreement was adjusted to the final

   language appearing in the Principal Agreement. / Rapaport Decl. ¶46 (RAP001872); Rapaport

   Decl. ¶46 (RAP001879).

128.   In compliance with CBS’ right of first refusal, a term sheet (“Term Sheet”) was provided




                                                 -24-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 25 of 68




   to CBS on May 17, 2017 signed by both Ms. Nardini and Mr. Rapaport. / Rapaport Decl. ¶47

   (RAP002022); Rapaport Decl. ¶48 (RAP002023).

129.   According to the term sheet, “Barstool Sports Agrees to compensate Michael Rapaport

   $600,000 for daily videos and podcast plus $375,000* for an in-development daily national

   radio show on the Barstool Radio SiriusXM channel. […] *Contingent on SiriusXM / Barstool

   Radio channel.” Rapaport Decl. ¶48 (RAP002023).

130.   On May 31, 2017, the Talent Agreement was entered into between Mr. Rapaport and

   Michael David Productions, Inc. and Barstool Sports, Inc with an execution date of June 17,

   2017. / Winter Decl. ¶73 (RAP002313); Rapaport Decl. ¶50 (RAP002314); FAC ¶27;

   Defendants’ Answer to FAC ¶27.

131.   Section 12 of the draft Principal Agreement remained the same as the April 26, 2017 draft

   language that predated the Term Sheet sent to CBS. / Rapaport Decl. ¶46 (RAP001872);

   Rapaport Decl. ¶46 (RAP001879); Rapaport Decl. ¶50 (RAP002317).

132.   Pursuant to Section 12 of the Principal Agreement, “Barstool will use good faith efforts to

   secure an opportunity for you to produce and host a 1-2 hour, weekday (i.e., 5 days a week)

   show in a format to be agreed upon by the parties (e.g., a Sirius radio show, a terrestrial radio

   show, a podcast, a video series) (“Weekly Show”). In the event such a Weekly Show comes to

   fruition, Barstool will pay you a fixed fee of $375,000, unless otherwise agreed.” / Rapaport

   Decl. ¶50 (RAP002317).

133.   Mr. Rapaport would not have entered into the Talent Agreement had Barstool not

   concealed the contents of its discussions with Sirius and of the high uncertainty of whether

   Barstool would be able to provide him a Weekly Show. / Rapaport Decl. ¶¶2-5.

134.   Mr. Rapaport would not have entered into the Talent Agreement had Barstool not made




                                                 -25-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 26 of 68




   false statements concerning the certainty that it would be able to provide Mr. Rapaport with a

   Weekly Show and that this show would happen in a matter of weeks at most. / Rapaport Decl.

   ¶¶2-5.

135.   The contractual Term of the Talent Agreement was from June 17, 2017 until June 16, 2018.

   / Rapaport Decl. ¶50 (RAP002315); Busch Decl. ¶39 (Deposition of Erika Nardini 142:9-11).

136.   On July 18, 2017, Sirius emailed Ms. Nardini and noted that “if we get there we have a fee

   Michael Rappaport would agree to for the daily show so he is ready to go if we get there, he

   would do it for $300K.” / Busch Decl. ¶18 (BARSTOOL002246); Busch Decl. ¶39 (Deposition

   of Erika Nardini, 204:14-208:2).

137.   On August 15, 2017, Ms. Nardini emailed Sirius, stating:

              “Let's sync up when you're back on the two options.

              Option 1: Continue to pursue Sirius selling all Barstool audio (pod + radio)

              with the understanding that we are looking for a higher guarantee - while

              understanding that you need to manage risk.

              Option 2: Go back to the original discussion around creating a Barstool

              Radio    channel.”      /   Busch.      Decl.   ¶23   (BARSTOOL007231-

              BARSTOOL007232).

138.   Ms. Nardini never communicated to Plaintiffs that Sirius was willing to pay $300,000 for

   a Weekly Show. / Busch Decl. ¶39 (Deposition of Erika Nardini, 204:14-208:2).

139.   Ms. Nardini could not recall during her deposition ever informing Mr. Rapaport about this

   communication. / Busch Decl. ¶39 (Deposition of Erika Nardini, 207:5-208:2).

140.   On October 19, 2019, Ms. Nardini was informed by Marc Kohn, “Rapaport: we would not

   re-sign him if contract was up today.” / Busch Decl. ¶24 (BARSTOOL008089).




                                                   -26-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 27 of 68




141.   On October 31, 2017, Barstool informed Sirius that, “We’ve removed Michael Rapaport

   as an initial host for reasons you and Erika can discuss.” / Busch Decl. ¶19 (BARSTOOL3352).

142.   On October 31, 2017, Sirius asked Ms. Nardini, “Why was Rappaport taken out? Assume

   that means you aren’t sure about him? I have to think about this and may be ok but wanted to

   just understand the reasoning.” / Busch Decl. ¶20 (BARSTOOL003385).

143.   On October 31, 2017, Ms. Nardini responded to Sirius, noting, “We are having some doubts

   about Rapaport (we haven’t shared any of this with him and aren’t ruling him out but let’s

   absolutely discuss).” / Busch Decl. ¶20 (BARSTOOL003385).

144.   On October 31, 2017, Sirius responded to Ms. Nardini, noting “Understood, ill tell scott

   confidentially and look first thing am.” / Busch Decl. ¶20 (BARSTOOL003385).

145.   On October 31, 2017, Ms. Nardini responded to Sirius, noting, “Ok thank you. He is pretty

   polarizing (we are watching closely how our crowd responds to him) and expensive when you

   look at the $1.5” / Busch Decl. ¶20 (BARSTOOL003385).

146.   On November 1, 2017, Sirius responded to Ms. Nardini by asking, “gave comments to

   legal, scott’s ok with the Rappaport thing. Do you care if we hire him to contribute to mad dog

   radio? I told them I want it back in the next hour.” / Busch Decl. ¶21 (BARSTOOL003391).

147.   On November 1, 2017, Ms. Nardini responded to Sirius, noting, “We think him going on

   Mad Dog defeats the purpose of our bigger partnership w/ him but we are concerned about his

   radio fee eating too much into our $1.5.” / Busch Decl. ¶22 (BARSTOOL003394).

148.   On November 17, 2017, Ms. Nardini wrote in an email to Mr. Portnoy, “Talking to Sirius

   this morning about funding Rapaport outside our budget.” / Busch Decl. ¶43

   (BARSTOOL008242).

149.   On November 18, 2017, Ms. Nardini wrote in an email to Mr. Portnoy, “Rapaport show




                                                -27-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 28 of 68




   (Waiting on Sirius to confirm. My sense from our conversation on Friday was they will go

   above budget for him to have a weekly show with regular guest appearances on other barstool

   shows but they are not sure they want to invest more in the daily).” / Busch Decl. ¶25

   (BARSTOOL008259).

150.   On December 19, 2017, Mr. Rapaport asked Ms. Nardini by text, “You don’t have any idea

   what your doing with an entire radio station that’s starting in a few weeks? Not a clue? I sent

   you a bunch of questions last week. Nothing.” / Rapaport Decl. ¶53 (RAP023115).

151.   On January 5, 2018, Mr. Rapaport asked Ms. Nardini by text for a status update on “Sirius

   and Barstool in general.” / Rapaport Decl. ¶53 (RAP023119).

152.   On January 5, 2018, Ms. Nardini replied to Mr. Rapaport noting, “In a bit of a shitstorm.

   KFC marriage going down the tubes. No word from Sirius. I need them to give us more money

   and I’m not sure it’s happening.” / Rapaport Decl. ¶53 (RAP023119).

153.   On January 10, 2018, Ms. Nardini stated, “Talked to Sirius today. Working on getting a

   daily one hour for you. Hang tight.” / Rapaport Decl. ¶53 (RAP23120).

154.   On January 15, 2018, Plaintiffs sent an email to Ms. Nardini asking for a status update

   about getting the Podcast on Sirius. Plaintiffs proposed content they could produce for Sirius

   and a potential lead in for promoting the show. / Winter Decl. ¶33 (RAP014103). On January

   15, 2018, Ms. Nardini responded to Plaintiffs, noting “Shows that are locked are Pat McAfee

   / Heartland 10 -1 EST, Barstool Radio 4 -6 EST, JSB /Francis/Willie Colon TBD. We are also

   playing with a bunch of other things - Chicks in the Office, etc. We will rotate the pods,

   including IAR. No need to create anything specific right now unless Marc /Mikey say

   differently. If you want specific pods to run (we will do most current) just tell them & it's easy

   to do.” / Winter Decl. ¶33 (RAP014103).




                                                 -28-
         Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 29 of 68




155.     On February 18, 2018, Mr. Portnoy stated on the following Twitter: “We hired lots of new

      talent for Sirius. We pay them. We didn’t give you your show because frankly everybody hates

      you. I was just being nice. Still am.” / Busch Decl. ¶37.

156.     On Barstool radio, when asked “was there ever talk of giving him his own show with

      Sirius,” Mr. Portnoy responded, “Well that was, we had that, so yes, because Sirius was

      interested in him and we had the whole lineup to fill. He wanted more money and it was I’m

      not going to pay him because frankly he wasn’t making back what he was making already and

      I knew our audience for the most part hated him.” / Winter Decl. ¶69 (RAP023529 (2:02-

      2:24)). Mr. Portnoy continued by noting that Mr. Rapaport wasn’t provided his own show

      because he didn’t want to pay him any money, noting that none of Barstool’s employees were

      getting paid money to do radio. Winter Decl. ¶69 (RAP023529 (2:46-3:30).

157.     As a result of Plaintiffs entering into the Talent Agreement, as opposed to partnering with

      another platform, Plaintiffs have suffered lost profit damages equal to $8,966,523 (in addition

      to interest). / Declaration of Sidney Blum (“Blum Decl.”) (Attachment 2, at 67-73, 78).

IV.      COUNT III OF PLAINTIFFS’ FIRST AMENDED COMPLAINT: BREACH OF
         CONTRACT (SECTION 13 OF PRINCIPAL AGREEMENT)

158.     This section incorporates by reference all statements in paragraphs 1-157 of this Statement

      of Material Facts.

159.     Pursuant to Section 13 of the Principal Agreement, “Notwithstanding any of the foregoing,

      Barstool acknowledges your pre-existing relationships with The LA Clippers, DraftKings

      Fandango / Rotten Tomatoes and Casper and aggress that you shall have the right to continue

      such relationships during the Term; Barstool further acknowledges that it shall have no right

      to any sums paid to you under any of the related agreements with those companies.” / Rapaport

      Decl. ¶50 (RAP002317).



                                                    -29-
        Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 30 of 68




160.    Both DraftKings and Casper advertised with Mr. Rapaport during the Term of the Talent

     Agreement. / Busch Decl. ¶42 (Defendants' Counsels' September 19, 2019 letter).

161.    DraftKings contracted for $102,000 in ad reads with Mr. Rapaport. / Winter Decl. ¶58

     (RAP023980-RAP023982); Winter Decl. ¶59 (RAP023983); Winter Decl. ¶53 (RAP023278-

     RAP023282); Busch Decl. ¶42 (Defendants' Counsels' September 19, 2019 letter).

162.    DraftKings also contracted with Barstool for $40,000 for Mr. Rapaport to provide a video

     for DraftKings’ Billion Dollar video series. / Winter Decl. ¶53 (RAP023282).

163.    Mr. Rapaport provided the video for DraftKings’ Billion Dollar video series to Louis

     Roberts, then head of advertising for Barstool, on August 22, 2017. / Winter Decl. ¶53

     (RAP023282).

164.    Casper contracted for $15,000 in ad reads with Mr. Rapaport. / Winter Decl. ¶53

     (RAP023238); Winter Decl. ¶53 RAP023248; Busch Decl. ¶42 (September 19, 2019 letter).

165.    Mr. Rapaport was never paid any money generated from the agreements with DraftKings

     and Casper. / Winter Decl. ¶26.

V.      COUNT IV OF PLAINTIFFS’ FIRST AMENDED COMPLAINT: BREACH OF
        CONTRACT (SECTION 1 OF PRINCIPAL AGREEMENT)

166.    Under Section 1 of the Talent Agreement, Mr. Rapaport agreed to “produce, edit, and

     deliver to Barstool […] [d]igital shorts and other short form digital content to be mutually

     agreed upon and subject to the parties’ agreement (after good faith negotiation) regarding

     ownership, responsibility for costs and split of revenue in connection therewith.”

167.    In February 2018, Mr. Rapaport assisted in the development of a digital short as part of a

     promotion for the film “Death Wish.” / Busch Decl. ¶34 (BARSTOOL009452-

     BARSTOOL009453).

168.    This video was added to Barstool’s blog but was removed by Barstool after Mr. Rapaport’s



                                                  -30-
          Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 31 of 68




      termination. / Busch Decl. ¶34 (BARSTOOL009452).

169.     Barstool derived revenue from the “Death Wish” video. / Busch Decl. ¶42 (September 19,

      2019 letter).

170.     Mr. Rapaport was never paid any money generated from the agreements with “Death

      Wish.” / Winter Decl. ¶26.

171.     Mr. Rapaport is entitled to the funds received from “Death Wish.” / Winter Decl. ¶26.

VI.      COUNTS VII OF PLAINTIFFS’ FIRST AMENDED COMPLAINT: BREACH OF
         CONTRACT (SECTION 3 OF PRINCIPAL AGREEMENT)

172.     Under Section 3 of the Principal Agreement, “Subject to the mutual approval of the parties

      in each instance, Barstool may produce, distribute, sell and promote merchandise (including

      apparel) based on or associated with you and/or your Content. (“Approved Merchandise”).”

      Rapaport Decl. ¶50 (RAP002314).

173.     Pursuant to Section 9 of the Principal Agreement, Plaintiffs are entitled to 60% of “gross

      sums actually received by or credited to Barstool or its affiliated companies directly arising

      from the sale of Approved Merchandise less (i) any and all third party fees, expenses and

      commissions, (ii) Barstool’s actual verifiable costs and expenses relating to the production,

      distribution, licensing, sale, advertising and promotion of the Approved Merchandise, and (iii)

      returns, allowances and discounts” / Rapaport Decl. ¶50 (RAP002316).

174.     Barstool has acknowledged selling the Herpes T-shirt subsequent to Mr. Rapaport’s

      termination. / Winter Decl. ¶39 RAP022660; Vega Decl. ¶42 (RAP023503 (30:27-31:00));

      Vega Decl. ¶49 (RAP023509 (2:52-2:54)).

175.     Mr. Portnoy publicly acknowledged designing the Herpes T-Shirt prior to Mr. Rapaport

      being fired and just waiting for him to say something stupid. / Vega Decl. ¶48 (RAP23506

      (2:55-3:25)).



                                                   -31-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 32 of 68




176.   On numerous occasions, Barstool, Mr. Portnoy included, confirmed that $100,000 was

   generated from the sale of the Herpes T-Shirt. / Winter Decl. ¶39 (RAP022660; RAP023503)

   (30:27-31:00); Vega Decl. ¶49 (RAP023509 (2:52-2:54)).

177.   Barstool’s counsel has confirmed that revenue was derived from the Herpes T-Shirt. /

   Busch Decl. ¶33 (BARSTOOL009444).

178.   No money has been paid to Plaintiffs for the sale of the Herpes T-shirt. / Winter Decl. ¶26.

VII.   COUNT XI OF PLAINTIFFS’ FIRST AMENDED COMPLAINT: DEFAMATION
       AND DEFAMATION PER SE

179.   Count XI of Plaintiffs’ FAC alleges Defendants made defamatory statements about Mr.

   Rapaport, including that he has herpes, that he has physically abused a woman, and that he is

   a racist, a stalker, and a fraud. FAC ¶147; Vega Decl. ¶65 (List of Defamatory Statements).

180.   Pursuant to an agreement between Plaintiffs’ and Defendants’ counsel, an Excel

   spreadsheet (“List of Defamatory Statements”) was provided to Defendants identifying which

   documents contained statements alleged by Plaintiffs to be defamatory. / Busch Decl. ¶44

   (Deposition of Michael Rapaport 176:15-177:10).

181.   The List of Defamatory Statements contained two tabs: “Text Based Documents” and

   “Audio and Video Recordings.” / Vega Decl. ¶65 (List of Defamatory Statements).

182.   The tab titled “Text Based Documents” included the following column titles: “Bates Range

   of Recording,” “Bates Num[b]er Where Defamatory Statement Appears,” “Defamatory

   Statement,” “Statement Made By,” “Context of Statement,” “Date Defamatory Statement

   Occurred,” and “Time (CST).” / Vega Decl. ¶65 (List of Defamatory Statements).

183.   The tab titled Audio and Video Recordings included the following column titles: “Bates

   Range of Recording,” “Time Stamp When Defamatory Statement is Made,” “Defamatory

   Statement,” “Statement Made By,” “Context of Statement,” “Date Defamatory Statement



                                                -32-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 33 of 68




   Occurred,” and “Time (CST).” / Vega Decl. ¶65 (List of Defamatory Statements).

   A. Defamatory Statements Made by Each Defendant

184.   This list is likely incomplete, as Barstool deleted over 60,000 social media posts on March

   7, 2019. / Busch Decl. ¶40 (October 15, 2019 Email).

185.   Plaintiffs’ counsel expressed concern to Defendants’ counsel about the deleted content,

   noting that it had already identified online content being unavailable. / Busch Decl. ¶40

   (October 15, 2019 Email).

186.   As an example of content that Plaintiffs’ counsel is unable to locate, the video “Stool

   Scenes Episode 52 – IAMCRAPAPORT STEREO PODCAST”, which was uploaded by

   Barstool on February 20, 2018, discusses accusations Mr. Smith made against Mr. Rapaport

   regarding a “domestic abuse thing.” Vega Decl. ¶48 (RAP023506 (6:01-6:06)). Plaintiffs’

   counsel has been unable however, to locate the content containing these accusations (although

   it did identify later accusations as detailed below).

187.   Defendants’ counsel responded noting that some content may have been lost as Barstool

   never controlled the social media accounts of its former employee, Dylan Stone (aka “Tex”),

   and therefore were unable to prevent his deletion of content. / Busch Decl. ¶40 (October 15,

   2019 Email).

188.   As to the broader deletion of 60,000 social media posts, Defendants’ counsel noted:

       “We are unaware of any content that Barstool has deleted relating to Mr. Rapaport:

              - Barstool has become a target for lawsuits by ‘copyright trolls.’ Among

              other things, to try to limit the number of these lawsuits, we understand that

              Barstool deleted a large number of social media posts containing images

              that might attract the attention of copyright trolls in or around March 2019.




                                                  -33-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 34 of 68




                 We are unaware of Barstool deleting any statements relating to Mr.

                 Rapaport. Although we dispute their relevance, we also are unaware of

                 Barstool deleting any ‘controversial’ statements or of Barstool personalities

                 deleting any content that brought themselves and Barstool into ‘public

                 disrepute.’” / Busch Decl. ¶40 (October 15, 2019 Email).

189.   The subheading below labeled “Barstool Sports” refers to statements made by Barstool

   employees other than Defendants.

       i.        HERPES RELATED

            a.      Barstool Sports

190.   On February 18, 2018, at 12:09 pm, Mr. Portnoy began promoting the sale of the Herpes

   T-shirt on Twitter. / Vega Decl. ¶38 (RAP023743).

191.   In an internal Barstool radio summary for February 19, 2018, Barstool noted that Mr.

   Rapaport had been referred to on air as a "herpes-riddled fuck Rapaport." / Busch Decl. ¶29

   (BARSTOOL008941).

192.   In an internal Barstool radio summary for February 19, 2018, Barstool noted that they had

   said the following on air about Mr. Rapaport: "He’s got herpes on his lip, he’s got herpes on

   his lip." / Busch Decl. ¶28 (BARSTOOL008941).

193.   In an internal Barstool radio summary for February 20, 2018, Barstool noted that they had

   said the following on air about Mr. Rapaport: “Michael Rapaport went on FS1 today and

   claimed that he is going 15 rounds with us, despite lawyering up in 15 minutes when we put

   his herpes-riddled face on a t-shirt that is selling like wildfire.” / Busch Decl. ¶28

   (BARSTOOL008978).

194.   As the introduction to a February 2018 radio discussion about Mr. Rapaport, Barstool




                                                   -34-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 35 of 68




   played a song that repeats “I got herpes on my lips, I got herpes on my *laughter.” / Winter

   Decl. ¶68 (RAP023528 (0:48-1:08)).

195.   In a February 21, 2018 tweet, Pat McAfee, then an employee of Barstool Sports, stated,

   "This morning is a morning 4 us to remember that a herpe, never ever stops..It might be gone

   for a little while, but it's committed for the long haul..Let's be as persistent as a herpe when it

   comes to our happiness.” / Winter Decl. ¶44 (RAP022676).

196.   In a February 21, 2018 blog published on Barstool’s website, titled “Shout Out To Josh

   Donaldson For Sending His Condolences After Michael Rapaport Was Murdered By A

   Barstool Diss Track,” Barstool referred to Mr. Rapaport as “Herp Brook.” / Vega Decl. ¶18

   (RAP023075).

197.   On February 23, 2018, Keith Markovich, Barstool’s editor-in-chief, published a cartoon

   video on Barstool’s website that featured characters throughout with prominent lesions on their

   faces meant to depict Michael Rapaport. The lesion also talks during the video. / Vega Decl.

   ¶54 (RAP023516 (1:20-7:45)).

198.   On February 23, 2018, Markovich published a cartoon video on Barstool’s website that

   includes the following exchange, between a doctor and Mr. Rapaport’s “self-proclaimed son”:

   Doctor: “Your fake dad has herpes.” Child: “What, yes, I know.” / Vega Decl. ¶54

   (RAP023516 (6:55-7:00)).

199.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” a Barstool

   host said the following about Mr. Rapaport: “herpes-havin motherfucker givin girls the heebie

   jeebies” Vega Decl. ¶49 (RAP023509 (3:47-3:48)).

200.   In a February 26, 2018 video published on Barstool’s website titled, “Fire Rap,” photo-

   shopped pictures purporting to show Mr. Rapaport with herpes appear throughout, with one of




                                                  -35-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 36 of 68




   these occasions coinciding with the statement that Mr. Rapaport is a “herpes-having

   motherfucker.” / Vega Decl. ¶49 (RAP023509 (0:00, 0:25, 3:47, 4:32)).

201.   In an internal Barstool radio summary for March 2, 2018, Barstool noted that they had said

   the following on air about Mr. Rapaport: “Fuck Rapaport that herpes ridden fuck.” / Busch

   Decl. ¶32 (BARSTOOL009114).

202.   On September 25, 2018, a Barstool employee stated the following about Mr. Rapaport on

   Barstool Radio, “He wants to make clear that he doesn’t have herpes.” “It makes you think that

   he has herpes.” / Winter Decl. ¶64 (RAP023518 (6:58-7:03)).

203.   On September 25, 2018, a Barstool employee stated the following about Mr. Rapaport on

   Barstool Radio, “He saying he doesn’t have herpes when he pretty clearly had a red mark near

   his mouth.” / Winter Decl. ¶65 (RAP023519 (6:28-6:31)).

          b.      Adam Smith

204.   On February 18, 2018, Mr. Smith tweeted, "Hey @MichaelRapaport, you unfollowed me

   like a bitch boy and now are going after my boss? I'm still here, and will always be here. Like

   the herp." / Winter Decl. ¶42 (RAP022666).

205.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr. Smith

   refers to Mr. Rapaport as, “that perp with herp.” / Vega Decl. ¶49 (RAP023509 (4:43-4:45)).

206.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr. Smith

   states the following about Mr. Rapaport: “that shit on your face looks stage-5 contagious” /

   Vega Decl. ¶49 (RAP023509 (5:35)).

207.   In a February 27, 2018 blog published on Barstool’s website titled “Let's Check In On

   Fraud Michael Rapaport's ‘#1’ Podcast For The First Time Since He Got Canned From

   Barstool, Shall We?” Mr. Smith included a photo-shopped picture of Mr. Rapaport that




                                                -36-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 37 of 68




   attempts to depict him with herpes and stated “I want to stomp the herp-infested horse into fine

   paste then fire the sludge into the sun.” / Vega Decl. ¶15 (RAP022910, RAP022915).

208.   In a February 27, 2018 video published on Barstool’s official Twitch channel titled

   “Fortnite Squad Up Session As Well As A Live AMA On Barstool Smitty’s Current Lawsuit

   With D-List Actor (Part III – THIS DAMN INTERNET),” Mr. Smith stated the following

   about Mr. Rapaport: “herpes last forever.” In response to the question, “Does Mr. Rapaport

   tell women about his H before V’ing them,” Mr. Smith stated, “I’m not going to allude to

   anything. All that I know, the facts of the matter are Michael Rapaport, he has obvious skin

   issues. I’m not going to allude to what they are. All that I do know is, and I’m not saying he

   has any, but all I’m saying is that herpes last forever.” In the video, Mr. Smith is wearing the

   Herpes T-Shirt and actively promoted sales of the shirt, offering to personally sell them. Mr.

   Smith states that Mr. Rapaport “wants it publicly known that he doesn’t have herpes” while

   putting the Herpes T-Shirt in front of the camera. / Vega Decl. ¶¶51-52 (RAP023513 (0:11-

   0:26, 1:15-1:50, 8:09-8:13 12:54-13:08)).

209.   In that same February 27, 2018 video, Mr. Smith stated, “Michael Rapaport is a fraudulent

   sack of shit” and “I could not stop laughing last night just thinking that this douchebag couldn’t

   even land Phoebe from Friends is actually suing me over calling him a fraud and may or may

   not alluding to him having a certain skin ailment.” / Vega Decl. ¶52 (RAP023513 (17:06-

   17:43)).

          c.      Kevin Clancy

210.   In a February 17, 2018 Tweet, Mr. Clancy states, "I could have behaved like such a pathetic

   piece of lowlife trash that a helpless innocent girl would need an order of protection from law

   enforcement to keep a creepy herpes riddled failure from coming within 250 feet of her.” /




                                                 -37-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 38 of 68




   Vega Decl. ¶13 (RAP022834).

211.   In a February 18, 2018 blog published on Barstool’s website titled “Last Night Was A

   Pivotal Moment In Barstool History,” Mr. Clancy states, “But enough about that old crusty

   herpe" and that “Michael Rapaport opened up his herpes infested mouth and something special

   happened.” / Vega Decl. ¶14 (RAP022890).

212.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr. Clancy

   states the following about Mr. Rapaport: “Only flames that come out your mouth is when you

   have a flare up.” / Vega Decl. ¶49 (RAP023509 (2:58-3:00)).

213.   In February 2018, in response to a question from Mr. Portnoy of whether it is a fact that

   Mr. Rapaport has herpes, Mr. Clancy stated that Barstool is “literally selling a t-shirt about it”

   and refers to “pictures” that show him having herpes. / Winter Decl. ¶44 RAP023528 (1:16-

   1:21).

214.   In a March 2, 2018 video published on Barstool’s website titled “It’s Time To Put Up Or

   Shut Up Rapaport,” Mr. Clancy said "Literally, put your money where your herpes mouth is."

   / Vega Decl. ¶50 (RAP023510 (10:03-10:05)).

            d.    Eric Nathan

215.   In a February 19, 2018 blog published on Barstool’s website titled “Michael Rapaport Just

   Made Me And Johnny Football Best Friends #ComebackSZN,” Mr. Nathan calls Mr. Rapaport

   a "herpe having, race baiting, D-list actor." / Vega Decl. ¶16 (RAP022976).

216.   Mr. Nathan wrote a February 19, 2018 blog published on Barstool’s website titled "Sad

   Story: D List Actor With A Slight STD Problem Traps Plane Of Innocent Travelers Inside,"

   wherein Mr. Nathan clarified that the D list actor was Michael Rapaport. / Vega Decl. ¶71

   (RAP023665- RAP023667).




                                                 -38-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 39 of 68




217.   In a February 19, 2018 video titled “Professor Nate Breaks Down The Michael Rapaport

   Saga,” Mr. Nathan stated, “Smitty then put Rapaport on blast for refusing to pay, being a fraud,

   having herpes, etc.” and “Johnny Football bought a shirt that shows Rapaport has herpes.” /

   Vega Decl. ¶47 (RAP023504 (0.32-0:40, 4:40-4:46)).

218.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr. Nathan

   says the following about Mr. Rapaport: “You 75 year old herpe having piece of shit.” / Vega

   Decl. ¶49 (RAP023509 (3:23-3:28))

             e.     David Portnoy

219.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr.

   Portnoy states the following about Mr. Rapaport: “Hope the girls you gave the herp to don’t

   snitch.” / Vega Decl. ¶49 (RAP023509 (2:26-2:28)).

220.   In a March 2, 2018 video published on Barstool’s website titled “It’s Time To Put Up Or

   Shut Up Rapaport,” Mr. Portnoy said, "Shut fucking your herpes face up." / Vega Decl. ¶50

   (RAP023510 (5:29-5:32)) / Winter Decl. ¶67 (RAP023525 (0:43)).

       ii.        FRAUD RELATED

             a.     Barstool Sports

221.   In a February 21, 2018 blog published on Barstool’s website titled “Shout Out To Josh

   Donaldson For Sending His Condolences After Michael Rapaport Was Murdered By A

   Barstool Diss Track,” a Barstool employee said the following about Mr. Rapaport: "God, I’m

   so glad that I don’t have to pretend to tolerate that loudmouth, coughing ass, shark food, Skip

   Bayless wannabe hack fraud anymore." / Vega Decl. ¶18 (RAP023075).

222.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” a Barstool

   employee states the following about Mr. Rapaport: “The most fake twitters accounts on the




                                                -39-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 40 of 68




   globe. More burners than an industrial stove.” / Vega Decl. ¶49 (RAP023509 (1:24-1:29)).

223.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” a Barstool

   employee states the following about Mr. Rapaport: “He’s a snake oils salesman with nothing

   to sell.” / Vega Decl. ¶49 (RAP023509 (1:30-1:32)).

224.   On September 25, 2018, a Barstool employee stated the following about Mr. Rapaport on

   Barstool Radio: “What a fucking fraud.” / Winter Decl. ¶40 RAP023518 (6:29-6:30).

          b.      Adam Smith

225.   In a November 17, 2017 blog published on Barstool’s website titled “Michael Rapaport Is

   A Fraudulent Sack Of Shit,” Mr. Smith states, "I don’t know if you’ve been following this

   middle-school drama sparked and continued by ‘celebrity’ Michael Rapaport, but here’s a

   quick summary of his fraudulence." / Vega Decl. ¶23 (RAP023628).

226.   In a November 19, 2017 tweet, Mr. Smith stated the following: "Never got it, fraud." /

   Vega Decl. ¶31 (RAP023708).

227.   In a November 19, 2017 tweet, Mr. Smith stated the following: "FRADRAPORT AT IT

   AGAIN: Never got a challenge or invite from you on DK. I, however, challenged you to a

   $100 game, that of course was never accepted, you fucking chump fraud." Vega Decl. ¶31

   (RAP023708).

228.   In a November 22, 2017 tweet, Mr. Smith stated the following about Mr. Rapaport: "You're

   a fucking fraud." / Vega Decl. ¶32 (RAP023709).

229.   On December 19, 2017, Mr. Smith published an article on Barstool’s website titled "The

   Only Update On The Barstool Fantasy Football League Playoffs You Need: Michael Rapaport

   Is STILL A Fraud." / Vega Decl. ¶19 (RAP023167).

230.   In a February 14, 2018 tweet, Mr. Smith stated, "@MichaelRapaport is a liar. A fraud. A




                                                -40-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 41 of 68




   hack. Read the above blog for the truth with actual facts and evidence." / Vega Decl. ¶29

   (RAP023706).

231.   In a February 14, 2018 tweet, Mr. Smith stated the following about Mr. Rapaport: "You're

   a lying, deadbeat, hack, fraud." / Vega Decl. ¶33 (RAP023710).

232.   On February 14, 2018, Mr. Smith published an article on Barstool’s website titled "Michael

   Rappaport Is A Fraudulent Sack Of Shit - Part II." / Vega Decl. ¶25 (RAP023655).

233.   In a February 18, 2018 video titled “BREAKING: That lying fraud hack Michael Rapaport

   is FIRED from Barstool Sports,” Mr. Smith states the following about Mr. Rapaport: “our

   resident lying fraud hack, Michael Rapaport,” “that fucking hack lying fraud is done,” and “he

   is a fraud and a hack.” / Vega Decl. ¶53 (RAP023515 (00:36-00:44, 1:32-1:36, 4:49)).

234.   In a February 18, 2018 tweet, Mr. Smith stated, "BREAKING: That lying fraud hack

   Michael Rapaport is FIRED from Barstool Sports." RAP023707; see also Vega Decl. ¶8

   (RAP022636).

235.   On February 19, 2018, Mr. Smith published an article on Barstool’s website titled,

   "Michael Rapaport Is A Fraudulent Sack Of Shit: Part III, The Final Chapter." In the article,

   Mr. Smith states “lying, fraud, hack of a human.” / Vega Decl. ¶24 (RAP023649).

236.   In a February 20, 2018 video titled, “Stool Scenes Episode 52 – IAMCRAPAPORT

   STEREO FRAUDCAST,” Mr. Smith states, “He’s a loser, and fraud, and an asshole.” Mr.

   Portnoy responds, “I know how that’s…I know, you’re very much on that.” Mr. Smith

   continues, “and a hack.” Vega Decl. ¶48 (RAP023506 (6:49-6:55)).

237.   In a February 20, 2018 article published on Barstool’s website titled “How About That

   Fraud Michael Rapaport Bitching To Shannon Sharpe About Not Owning Up To A Bet?” Mr.

   Smith states, “How about that lying fraud hack @MichaelRapaport going on national TV and




                                                -41-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 42 of 68




   complaining about someone not owning up to a bet???” / Vega Decl. ¶11 (RAP022771).

238.   In a February 25, 2018 tweet, Mr. Smith stated the following about Mr. Rapaport: "You

   better [b]elieve we anchored this puppy. FUCK that fraud. Let's cook.” / Vega Decl. ¶35

   (RAP023717).

239.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr. Smith

   calls Mr. Rapaport: “a fraud and a hack.” Vega Decl. ¶49 (RAP023509 (5:49))

240.   In a February 27, 2018 article published on Barstool’s website titled “Let's Check In On

   Fraud Michael Rapaport's ‘#1’ Podcast For The First Time Since He Got Canned From

   Barstool, Shall We?” Mr. Smith states, “Michael Rapaport needs help from his 8 real fans to

   run his 400 social media burner accounts to get back on top! And these rankings are from this

   morning. The last I’ve heard he’s at least out of the top 10 in sports podcasts (s/o to the #1 in

   that game, PMT) and dropped at least 20 spots overall in the hour I took this screenshot? My

   word, Fraud.” / Vega Decl. ¶15 (RAP022914).

241.   In a February 27, 2018 video published on Barstool’s official Twitch channel titled,

   “Fortnite Squad Up Session As Well As A Live AMA On Barstool Smitty’s Current Lawsuit

   With D-List Actor (Part III – THIS DAMN INTERNET),” Mr. Smith promotes the “Rapaport

   is a Fraudulent Sack of Shit” articles and stated “Michael Rapaport is a fraudulent sack of shit.”

   / Vega Decl. ¶52 (RAP023513 (15:03-16:15, 17:06-17:10)).

242.   In an October 16, 2018 article on Barstool’s website titled “‘Michael Rapaport Is The

   Latest Celebrity Slave Catcher To Go After Kayne West’ Is On Helluva YouTube Title For

   An Insightful Lecture," Mr. Smith links to multiple articles calling Mr. Rapaport a "fraudulent

   sack of shit." / Vega Decl.¶3 (RAP022400)

243.   In a December 31, 2018 article on Barstool’s website titled "My Official Response To




                                                 -42-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 43 of 68




   Getting Sued By That Fraudulent Sack Of Shit Michael Rapaport," Mr. Smith call Mr.

   Rapaport a "fraud hack of a coward" and a “fraud hack.”/ Vega Decl. ¶36 (RAP023722).

             c.   Kevin Clancy

244.   In a February 26, 2018 video published on Barstool’s website titled “Last Night Was A

   Pivotal Moment In Barstool History,” Mr. Clancy states the following about Mr. Rapaport:

   "lets make fun of this pasty sickly race baiting fraud hack." / Vega Decl. ¶14 (RAP022890).

             d.   Eric Nathan

245.   In a February 19, 2018 video titled “Professor Nate Breaks Down The Michael Rapaport

   Saga,” Mr. Nathan stated, “Smitty then put Rapaport on blast for refusing to pay, being a fraud,

   having herpes, etc.” / Vega Decl. ¶47 (RAP023504 (0.32-0:40)).

             e.   David Portnoy

246.   In a February 8, 2018 article published on Barstool’s website titled “Self Proclaimed ‘King

   Of Shit Talk’ Michael Rapaport AKA Litigation Mike AKA Marshmellow Mike Has Hired

   ANOTHER Lawyer To Sue Us Because We Hurt His Feelings,” Mr. Portnoy states the

   following about Mr. Rapaport: “It just sucks he turned out to be the biggest fraud I’ve ever

   met.” / Vega Decl. ¶28 (RAP023700).

247.   In a March 2, 2018 video published on Barstool’s website titled “It’s Time To Put Up Or

   Shut Up Rapaport,” Mr. Portnoy states the following about Mr. Rapaport: “You don't pay your

   fucking bets you lying sack of shit,” “I’ll tell you what Rapaport, you fucking lying hack

   fraud,” and “[y]ou are a lying sack of shit.” / Vega Decl. ¶50 (RAP023510 (3:35-3:39, 5:25-

   5:32)).

248.   On September 25, 2018, Mr. Portnoy stated on Barstool Radio, “He’s a fraud.” / Winter

   Decl. ¶40 (RAP023518 (21:09))




                                                -43-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 44 of 68




249.   On September 25, 2018, Mr. Portnoy stated on Barstool Radio, “Michael Rapaport is one

   of the all time frauds.” / Winter Decl. ¶65 (RAP023519 (6:19)).

       iii.        PHYSICAL ABUSE RELATED

              a.     Barstool Sports

250.   In a February 8, 2018 article published on Barstool’s website, a Barstool employee states

   that Mr. Rapaport has a parole officer that he meets weekly. / Winter Decl. ¶48 (RAP022857).

              b.     Adam Smith

251.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr. Smith

   states the following about Mr. Rapaport: “I’ll make you as black and blue as your ex.” Vega

   Decl. ¶49 (RAP023509 (5:55-5:58)). This statement comes after previous statements

   throughout the video referring to a protective order against Mr. Rapaport alongside images of

   his ex-girlfriend. Vega Decl. ¶49 (RAP023509 (0:43-0:45, 2:31-2:33, 2:40-2:42, 3:09-3:11)).

       iv.         RACISM RELATED

              a.     Barstool Sports

252.   On September 10, 2017, a Barstool employee posted a tweet about Mr. Rapaport stating,

   "U are low key racist." / Winter Decl. ¶40 (RAP022662). The statement was given further

   exposure in a in a September 12, 2017 Barstool podcast titled, “Stool Scenes 32 (Part 1).” Vega

   Decl. ¶53 (RAP023515 (1:44)).

253.   In a February 6, 2018 blog published on Barstool’s website, titled “Black Twitter Is Furious

   At My Colleague Michael Rapaport For Disrespecting Janet Jackson,” a Barstool employee

   says the following about Mr. Rapaport: “Michael Rapaport sits on his couch, holding his

   phone. No light enters the room as he keeps the blinds perpetually closed. The TV is set to the

   BET channel, though no sound comes out. It comforts him to be surrounded by black culture




                                                -44-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 45 of 68




   as long as he doesn’t have to hear it,” And “‘Janky wig,’ he thinks, sipping a Surfer Cooler

   Capri Sun. ‘Might be a little on the nose.’ For a moment, he worries he has gone too far. He

   pulls up his IMDB page and reads his credits to reassure himself that he is, in fact, a friend to

   the black community. Satisfied, his mind goes back to noses.” / Vega Decl. ¶7 (RAP022532)

254.   A tweet from a Barstool employee included an “I'M A RACEBAITER” t-shirt with the

   message "Gonna miss you buddy! @michaelrapaport.” The date of the tweet is unknown as it

   has since been deleted. / Winter Decl. ¶43 (RAP022668).

255.   In a February 20, 2018 Barstool Podcast titled “Stool Scenes Episode 52 –

   IAMCRAPAPORT STEREO FRAUDCAST,” a shirt modeled off of Mr. Rapaport's I AM

   RAPAPORT shirt is altered to say “I'M A RACEBAITER.” / Vega Decl. ¶48 (RAP023506

   (0:01-0:10)).

256.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” a Barstool

   employee states the following about Mr. Rapaport: “You’ll be a race baiter til you’ve got a

   pacemaker,” “you’re a racist motherfucker,” and “you act like you’re from the corner, but

   who’s fooling who.” Vega Decl. ¶49 (RAP023509 (1:16-1:18, 4:03, 4:43-4:45)).

          b.       Adam Smith

257.   In an October 15, 2018 blog published on Barstool’s website titled “Did You Know

   Michael Rapaport Possibly Alluded To Comparing A Black Woman To A Monkey?” Mr.

   Smith accuses Mr. Rapaport of “blatantly racist” activity. / Vega Decl. ¶39 (RAP023750).

          c.       Kevin Clancy

258.   In February 2018, after Mr. Rapaport’s termination, Mr. Clancy stated the following about

   Mr. Rapaport on radio, “Every single thing comes down to race and he hates white people,”

   and “it’s like every time he hates white people.” Winter Decl. ¶70 (RAP023530 (1:29, 1:31)).




                                                 -45-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 46 of 68




259.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” Mr. Clancy

   calls Mr. Rapaport an “old racist man” followed by a picture of Nazi flag and states the

   following about him: “that race baiting shit.” / Vega Decl. ¶49 (RAP023509 (2:36, 3:12, 3:02)).

            d.     Eric Nathan

260.   In a February 19, 2018 blog published on Barstool’s website titled “Michael Rapaport Just

   Made Me And Johnny Football Best Friends #ComebackSZN,” Mr. Nathan calls Mr. Rapaport

   a "herpe having, race baiting, D-list actor." / Vega Decl. ¶16 (RAP022976).

       v.        STALKER RELATED

            a.     Barstool Sports

261.   In a February 26, 2018 video published on Barstool’s website titled “Fire Rap,” a Barstool

   host said the following about Mr. Rapaport: “Givin girls the heebie jeebies so you stalk them.”

   Vega Decl. ¶49 (RAP023509 (3:50)).

            b.     David Portnoy

262.   On February 19, 2019, Mr. Portnoy stated the following about Mr. Rapaport: “He has a

   stalking charge or something in his past.” / Vega Decl. ¶67 (RAP023502 (5:25)).

263.   On February 19, 2019, Mr. Portnoy stated the following about Mr. Rapaport: “Well if you

   are going to bring up his stalking case.” / Vega Decl. ¶67 (RAP023502 (5:48)).

264.   On February 19, 2018, Mr. Portnoy stated on the Barstool Rundown, a Barstool podcast,

   “He has this stalking case.” / Vega Decl. ¶68 (RAP023508 (4:00-4:02; 4:30)).

   B. Falsity of Defendants’ Statements

265.   Mr. Rapaport does not have herpes. / Rapaport Decl. ¶¶37, 44 (RAP00045-RAP00194;

   Busch Decl. ¶44 (Deposition of Michael Rapaport, 64:7-9).

266.   Mr. Rapaport has never had a stalking charge. / Rapaport Decl. ¶38.




                                                -46-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 47 of 68




267.   Mr. Rapaport has never been charged with domestic or physical abuse. Rapaport Decl. ¶39.

268.   Mr. Rapaport has never hit a woman. / Rapaport Decl. ¶40.

269.   Mr. Rapaport is married to a black woman. / Rapaport Decl. ¶41.

270.   Mr. Rapaport does not discriminate based on race, nor does he consider himself a racist. /

   Rapaport Decl. ¶42.

271.   Mr. Rapaport does not actively use the issue of race for personal benefit. / Rapaport Decl.

   ¶43.

   C. Defendants’ Knowledge and Intent When Making Their Statements

          a. Barstool Sports

272.   Ms. Nardini agreed that the statements in the “diss track,” Vega Decl. ¶49 (RAP023509),

   about being a “race baiter, old racist man, race baiting, racist” were designed to allude to Mr.

   Rapaport being a racist. / Busch Decl. ¶39 (Deposition of Erika Nardini 267:10-267:24).

273.   Ms. Nardini agreed that the statements in the “diss track,” Vega Decl. ¶49 (RAP023509),

   “about beating, mentioning his ex-girlfriend Lilli Taylor, an order of protection, restraining

   order, order of protection, black and blue as your ex” “were designed to allude to Mr. Rapaport

   and some type of altercation with an ex.” / Busch Decl. ¶39 (Deposition of Erika Nardini

   267:25-268:11).

274.   Ms. Nardini said she did not believe that Barstool should remove the “diss track,” Vega

   Decl. ¶49 (RAP023509), which she agreed “alludes to herpes, racism, physical assaults” and

   is still “present on the site today.” Busch Decl. ¶39 (Deposition of Erika Nardini 268:18-

   269:10).

275.   Ms. Nardini stated that she did not believe Barstool should remove any content claiming

   that Mr. Rapaport has herpes, is a racist, or physically harmed his ex. / Busch Decl. ¶39




                                                -47-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 48 of 68




   (Deposition of Erika Nardini 269:11-270:2).

276.   Ms. Nardini acknowledged that even if she learned that it “is true that Michael Rapaport

   does not have herpes and has a medical condition that he's had since he was a child that causes

   sores on his skin,” there was not “any reason that Barstool should apologize to Mr. Rapaport.”

   / Busch Decl. ¶39 (Deposition of Erika Nardini 270:15-21).

277.   Mr. Portnoy never told anyone at Barstool to stop saying that Mr. Rapaport had herpes. /

   Busch Decl. ¶35 (Deposition of David Portnoy 250:2-8).

278.   No statements, videos, any radio show or any other content that referenced Mr. Rapaport

   having herpes was removed by Mr. Portnoy or anyone at Barstool. / Busch Decl. ¶35

   (Deposition of David Portnoy 250:9-16).

279.   Nobody at Barstool Sports was reprimanded or disciplined for stating that Mr. Rapaport

   had herpes. / Busch Decl. ¶35 (Deposition of David Portnoy 250:17-22).

          b. Adam Smith

280.   Mr. Smith never did any research into whether Mr. Rapaport had herpes, nor does he have

   knowledge of whether Mr. Rapaport has herpes. / Busch Decl. ¶42 (Deposition of Adam Smith,

   120:8-17, 136:2-7).

281.   Mr. Smith was unaware of any reason to believe Mr. Rapaport is a racist. / Busch Decl.

   ¶42 (Deposition of Adam Smith, 153:23-25)

282.   Mr. Smith was unaware of any reason to believe Mr. Rapaport is a race baiter. / Busch

   Decl. ¶42 (Deposition of Adam Smith, 154:1-6).

283.   Mr. Smith was unaware of any information that Mr. Rapaport had physically harmed a

   female. / Busch Decl. ¶42 (Deposition of Adam Smith, 159:21-160:1).

284.   Even following the commencement of this litigation, Mr. Smith has continued to remind




                                                 -48-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 49 of 68




   his fans about his prior statements regarding Mr. Rapaport, such as an October 26, 2018 article

   by Mr. Smith titled, “Here's Michael Rapaport Fidgeting Around Like A Madman And

   Discussing His ‘Skin Stuff,’” wherein Mr. Smith states, “As for the ‘Skin Stuff,’ here’s hoping

   it gets better, Michael. We’re all rooting for you.” / Vega Decl. ¶10 (RAP022763).

          c. Kevin Clancy

285.   Mr. Clancy had no knowledge of whether Mr. Rapaport had herpes and conducted no

   research to ascertain this fact. / Busch Decl. ¶39 (Deposition of Kevin Clancy, 101:9-20).

286.   Mr. Clancy had no knowledge of anything that Mr. Rapaport did that would be considered

   race baiting. / Busch Decl. ¶39 (Deposition of Kevin Clancy, 96:10-15).

          d. Eric Nathan

287.   Mr. Nathan had no knowledge of whether Mr. Rapaport had herpes and conducted no

   research to ascertain this fact. / Busch Decl. ¶36 (Deposition of Eric Nathan, 141:2-23, 142:20-

   143:9, 143:24-144:9).

288.   Mr. Nathan has no evidence or reason to believe that Mr. Rapaport is a racist, nor does he

   believe he is one. / Busch Decl. ¶36 (Deposition of Eric Nathan, 178:7-12).

289.   Mr. Nathan has no personal knowledge of whether Mr. Rapaport has ever inflicted harm

   on a female. / Busch Decl. ¶36 (Deposition of Eric Nathan, 179:6-9).

290.   Mr. Nathan acknowledged that even if he was provided a medical certificate showing that

   Mr. Rapaport does not have herpes, he would not retract his statements that Mr. Rapaport has

   herpes. / Busch Decl. ¶36 (Deposition of Eric Nathan 147:7-149:21).

          e. David Portnoy

291.   During a February 2018 radio discussion about Mr. Rapaport, Mr. Portnoy expressed

   concern about whether Mr. Rapaport did in fact have herpes and asked Mr. Clancy what the




                                                -49-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 50 of 68




   basis of those statements was. / Winter Decl. ¶68 (RAP023528).

292.   Mr. Rapaport had no knowledge of any evidence to suggest that Mr. Rapaport had herpes.

   / Busch Decl. ¶35 (Deposition of David Portnoy, 251:23-252:4).

293.   Mr. Portnoy had no knowledge of any evidence to suggest that Mr. Rapaport is racist. /

   Busch Decl. ¶35 (Deposition of David Portnoy, 263:21-25).

294.   Mr. Portnoy was aware however that Mr. Rapaport’s wife was African American. / Busch

   Decl. ¶35 (Deposition of David Portnoy, 264:1-3).

295.   Mr. Portnoy had no knowledge of any statement or basis to claim that Mr. Rapaport ever

   was physically violent with either his ex-wife or ex-girlfriend. / Busch Decl. ¶35 (Deposition

   of David Portnoy 264:15-19).

296.   Mr. Portnoy designed the Herpes T-Shirt to humiliate Mr. Rapaport. / Busch Decl. ¶35

   (Deposition of David Portnoy 238:18-23).

297.   Mr. Portnoy admitted during his deposition that after Mr. Rapaport’s termination,

   “everything from then on was designed to return fire and humiliate him.” / Busch Decl. ¶35

   (Deposition of David Portnoy 292:13-293:8).

298.   Although Mr. Portnoy listed a number of actions that he felt justified this behavior, each

   of these events occurred after the commencement of Defendants’ attacks on Mr. Rapaport. /

   Durbin Decl. (Attachment 1, 37-39).

299.   In reference to the Herpes T-Shirt, Mr. Portnoy said, “This shirt haunting him for the rest

   of his life in enough for me. […] I’ll see ya in hell.” / Winter Decl. ¶47 (RAP022845).

300.   In a February 18, 2018 tweet, Mr. Portnoy stated that Mr. Rapaport needed “to be put down

   like a wounded animal.” / Winter Decl. ¶39 (RAP022660).

   D. How Defendants’ Statements Were Interpreted by Its Audience




                                                -50-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 51 of 68




          a. Defendants’ Assertions Were Perceived As True

301.   Barstool Sports holds itself as being an authentic brand. / Busch Decl. ¶35 (Deposition of

   David Portnoy, at 119:8-13). When asked during his deposition what Barstool meant by

   “authentic,” Mr. Portnoy responded that it meant, “true, real.” / Busch Decl. ¶35 (Deposition

   of David Portnoy, at 119:8-15).

302.   Mr. Portnoy stated in his deposition that he could not recall any publicly accessible

   description of Barstool created by Barstool where Barstool states the content it provides is

   satire. Busch Decl. ¶35 (Deposition of David Portnoy, at 28:20-24).

303.   In a February 27, 2018 video published on Barstool’s official Twitch channel titled,

   “Fortnite Squad Up Session As Well As A Live AMA On Barstool Smitty’s Current Lawsuit

   With D-List Actor (Part III – THIS DAMN INTERNET), following a discussion of this lawsuit

   and the defamation claims brought against Mr. Smith and Barstool, an audience member

   responded, “I hear nothing but truth.” Mr. Smith responded “[t]hat’s all we spit. Truth and

   justice baby. Truth and justice.” / Vega Decl. ¶52 (RAP023513 (15:04-16:26)).

304.   According to Defendants’ Expert, Jeffrey Hancock (“Mr. Hancock”), “Online

   communication is more honest than face to face.” / Vega Decl. ¶64 (Deposition of Jeffrey

   Hancock, Exhibit 555 (9:13-9:30)).

305.   According to Mr. Hancock, “We are really bad at detecting deception, really bad. 54%

   accuracy on average when you have to tell if someone who just made a statement is lying or

   not.” / Busch Decl. ¶48 (Deposition of Jeffrey Hancock, 79:7-24); Vega Decl. ¶65 (Deposition

   of Jeffrey Hancock, Exhibit 555 (9:46-9:55)).

306.   According to Mr. Hancock, “The research over the last 50 years shows there is actually no

   reliable cue to deception.” / Busch Decl. ¶48 (Deposition of Jeffrey Hancock, 80:14-24); Vega




                                               -51-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 52 of 68




   Decl. ¶65 (Deposition of Jeffrey Hancock, Exhibit 555 (10:20-10:24)).

307.   Barstool did not disclose the basis of many of its statements when they were made. / Busch

   Decl. ¶48 (Deposition of Jeffrey Hancock, 188:15-21).

308.   A casual audience, having no direct interest in or practice viewing Barstool Sports and

   seeing the constant repetition of charges of fraud, racism, low key racist, and race-baiting,

   domestic violence, and having herpes against a celebrity involved in sports would be expected

   to accept those charges as having some basis in fact. / Durbin Decl. ¶35 (Attachment 1, Page

   24).

309.   The manner in which Rapaport was repeatedly called a racist, a low key racist, or a race

   baiter would leave anyone hearing or seeing such comments with the clear impression that

   Defendants, his former employer and its employees, knew facts about him that others did not

   and that those facts led them to this conclusion. / Durbin. Decl. ¶35 (Attachment 1, Page 24).

310.   The same may be taken as true regarding the constant stream of language and images

   portraying Rapaport as engaging in domestic violence. On top of this stream, statements that

   Barstool would make Rapaport as black and blue as he made his ex, followed by a picture of

   his ex-girlfriend, would create visual support for the false claim. This would be expected to

   lead those hearing and seeing the image to conclude that Mr. Rapaport indeed beat this

   particular woman./ Durbin. Decl. ¶36 (Attachment 1, Page 24).

311.   Defendants’ statements caused Mr. Rapaport’s wife to ask him if he actually did have

   herpes. / Busch Decl. ¶44 (Deposition of Michael Rapaport, Pages 159:19-160:7).

          b. How Accusations of Fraud, Racism, and Race Baiting Were Interpreted

312.   Defendants’ charges of fraud first gained traction in a dispute with Adam Smith in which

   Mr. Smith claimed that Mr. Rapaport had not paid on a bet. Mr. Smith persistently called Mr.




                                                -52-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 53 of 68




   Rapaport a “fraudulent sack of shit” leading into the firing controversy late in February of

   2018. This repetitious use of the word “fraud” distanced it from its immediate context and left

   it open to any interpretation Barstool bloggers might want to put on it. Durbin Decl.¶¶40-43

   (Attachment 1, Page 26).

313.   The accusation that Mr. Rapaport was a fraud was re-contextualized on the date of Mr.

   Rapaport in the article “Last Night was a Pivotal Moment in Barstool History” to mean that

   Mr. Rapaport was an outsider who exploited Barstool Sports but “was never one of us.” /

   Durbin Decl. ¶43 (Attachment 1, Page 26); Vega Decl. ¶14 (RAP022890).

314.   Through these repeated accusations of fraud, Defendants were able to strip away Mr.

   Rapaport’s ability to defend himself as his statements were no longer viewed as credible. /

   Durbin Decl. (Attachment 1, Page 26).

315.   Barstool’s accusations of fraud also took on the meaning that Mr. Rapaport’s depiction of

   himself as a friend of African Americans was false. / Durbin Decl. ¶43-44 (Attachment 1, Page

   27). Diversity has been a hallmark of Rapaport’s brand in both his content production and the

   guests he has invited on his various programs. Rapaport’s I AM RAPAPORT podcast has been

   a forum for countless African-American guests. Durbin Decl. ¶52.

316.   As Barstool Sports noted in an August 29, 2017 video titled “Stool Scenes 30 (Part 1),”

   Mr. Rapaport is very popular among African American demographics. / Vega Decl. ¶55

   (RAP023517 (6:48-7:38)).

317.   Defendants’ accusations of race baiting carried the meaning that Mr. Rapaport’s concern

   for the African American community was all an act and that he was just appealing to the

   demographic for self-promotion. / Durbin Decl. ¶50 (Attachment 1, Page 30). We can safely

   say that Rapaport has built his brand on an embrace of inclusivity, particularly involving




                                                -53-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 54 of 68




   African-American athletes, celebrities, stories and audiences. Barstool’s mass of innuendo and

   outright charges attack Rapaport at the core of the brand he has worked for decades to build.

   These charges, when taken up by the bulk of Barstool bloggers, particularly Adam Smith and

   Kevin Clancy, and, through their instigation, taken up by a mass of “Stoolies”, gained a sheen

   of authority and authenticity, the “universal” voices of those who had “worked” with Mr.

   Rapaport and, presumably, knew him. Durbin Decl. ¶53.

   E. Barstool Routinely Recruits Its Followers to Attack People Online and Repeat Its
      Statements to Secondary Audiences

318.   Barstool has a history and reputation for galvanizing its audience to attack people in online

   “wars.” / Dkt. No. 76-3.

319.   The expectation that Barstool’s fans will rally together and attack Barstool’s enemies was

   discussed by two Barstool hosts during a November 2019 podcast titled “EVERYTHING I

   DON’T LIKE IS RACIST AND SEXIST: THE TALIB KWELI TWITTER FIGHT.” / Vega

   Decl. ¶59 (RAP023996 (19:40-20:10, 24:30-25:40)).

320.   Barstool often uses the term “war” to refer to attacks by it and its fans against outsiders. /

   Vega Decl. ¶56 ((RAP023614 (1:16-1:19, 2:25-2:31)).

321.   Mr. Portnoy himself acknowledged on Barstool radio, during a discussion about this

   litigation, that Barstool was “in a war with him,” referring to Mr. Rapaport. Winter Decl. ¶64

   (RAP023518 (16:51-16:54)).

322.   On January 14, 2020, Mr. Portnoy announced the hiring of an employee whose sole job

   would be to engage in online wars. / Vega Decl. ¶42 (RAP024001).

323.   On February 15, 2020, Mr. Portnoy posted a picture of him texting the employee about “a

   meme war breaking out.” / Vega Decl. ¶45 (RAP024019).

324.   On February 24, 2020, Mr. Portnoy took to Twitter and commanded Barstool’s followers



                                                 -54-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 55 of 68




   to “ATTACK!!!!” who were “waiting for direction from the boss @stoolpresidente” to engage

   in an online war. / Vega Decl. ¶43 (RAP024007).

325.   Despite being asked on Twitter to tell his following to “chill out a bit” and stop their rude

   attacks, Mr. Portnoy refused to do so. / Vega Decl. ¶44 (RAP024011).

326.   Another example of Barstool’s history of attacks include Barstool’s 2014 attack on Sam

   Ponder.

327.   In 2014, Mr. Portnoy made public tweets to Ms. Ponder, calling her a slut and “a chick that

   has a job where the #1 requirement is you make men hard.” Ms. Ponder brought attention to

   these tweets in 2018 following the first episode of an ESPN/Barstool partnered TV show titled,

   “Barstool Van Talk.” In light of these statements, ESPN cancelled “Barstool Van Talk” and

   its partnership with Barstool. / Dkt. No. 76-3; Busch Decl. ¶36 (Deposition of David Portnoy

   107:2-17).

328.   Numerous Barstool hosts attacked Ms. Ponder on social media, calling her a liar. / Dkt.

   No. 76-3.

329.   When one of his co-hosts stated that he did not want to get the hashtag trending on Twitter,

   and only wanted to “make people laugh”, Mr. Portnoy responded, “I like to make them laugh

   through pain.” / Dkt. No. 76-3; Vega Decl. ¶ 62 (RAP023998 (0:33:0:48)).

330.   Mr. Portnoy went on Barstool radio and talks about his intent to slowly suffocate Ms.

   Ponder in an “internet online war.” / Dkt. No. 76-3; Vega Decl. ¶61 (RAP023998 (0:08:0:12)).

331.   Mr. Portnoy said “I’m excited, it’s not ending.” “I will get #samponderlies trending.” / Dkt.

   No. 76-3; Vega Decl. ¶61 (RAP023998 (0:13:0:17)).

332.   Mr. Portnoy offered to give free merchandise to anyone who could get a sign stating “Sam

   Ponder Lies” on TV. / Dkt. No. 76-3; Vega Decl. ¶61 (RAP023998 (0:17:0:23)).




                                                 -55-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 56 of 68




333.   Barstool sold t-shirts depicting Ms. Ponder as a clown during this dispute. / Dkt. No. 76-3.

334.   Barstool created a photo-shopped video of Ms. Ponder being naked and publicly shamed

   during this dispute. / / Dkt. No. 76-3.

   F. Barstool Recruited Its Followers to Repeat Its Statements to Secondary Audiences

335.   On February 17, 2018, Mr. Smith tweeted, “Honestly, my greatest, most fulfilling

   accomplishment at Barstool is uniting the clans vs the fraud @MichaelRapaport. The

   highlanders from HQ coming down from the hundreds, and thousands. Love it. #vivalastool.”

   / Winter Decl. ¶62 (RAP0587).

336.   On February 18, 2018, Mr. Clancy said, “A three act play entitled ‘Shooting Yourself In

   The Foot.’ 10:16pm 4.5 [stars]…6:30am 4.0 [stars]…9:59am…3.5 [stars]. The Power of the

   Stoolies is SCARY. Also this is hilarious that we’re torpedoing a podcast ON OUR OWN

   NETWORK.” / Vega Decl. ¶9 (RAP022637).

337.   In a February 18, 2018 blog published on Barstool’s website titled “Last Night Was A

   Pivotal Moment In Barstool History,” Mr. Clancy claimed that, even though “technically he

   was a Barstool Sports employee,” Rapaport was an “outsider,” and “he sure as fuck was never

   one of us. He most certainly wasn’t a Stoolie.” / Vega Decl. ¶14 (RAP022890).

338.   In Mr. Clancy’s February 18, 2018 blog, he discussed numerous controversies of which

   Barstool had been involved, including the “Sam Ponder drama” and compared the coming

   together against Mr. Rapaport to “Infinity War,” noting “Last night it wasnt Eagles Stoolies vs

   Pats stoolies. It wasnt Philly Stoolies vs Heartland Stoolies. Nobody cared about my marriage

   problems anymore. None of our bloggers were fighting over clicks. At our most volatile and

   crucial moment, where we could have all ripped ourselves to shreds, we all stood together and

   said ‘Nah lets make fun of this pasty sickly race baiting fraud hack!’” He further added, “We’ve




                                                -56-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 57 of 68




   rallied together before but last night was the most galvanizing moment in Barstool history.” /

   Vega Decl. ¶14 (RAP022892-RAP022893).

339.   On February 18, 2018, Barstool began selling the Herpes T-Shirt. / Winter Decl. ¶37

   (RAP022635); Winter Decl. ¶39 (RAP022660); FAC ¶57.

340.   By selling the Herpes T-Shirt, Barstool was able to generate more revenue while promoting

   the narrative of supporting the home team and humiliate the “outsider.” / Busch Decl. ¶27

   (BARSTOOL008918); Durbin Decl. ¶23, (Attachment 1, Page 18).

   G. Mr. Rapaport’s Reputation Prior to Defendants’ Statements

341.   Prior to being employed at Barstool, Mr. Rapaport was viewed very favorably among

   advertisers and talent platforms, and was considered a “huge name.” / Busch Decl. ¶2

   (BARSTOOL000162); Unger Decl. ¶¶38-39 (Attachment 1, Pages 14-15).

342.   In 2015, Mr. Rapaport was showcased by CBS at the industry’s first ever Podcast Upfront.

   / Unger Decl., ¶27 (Attachment 1, Pages 14-15).

343.   Podcast Upfront is an event that allows for talent platforms to showcase their network and

   pitch their content to advertisers. / Unger Decl., ¶32 (Attachment 1, Page 14-15).

344.   Presenting companies are only afforded limited time to present their content and are very

   selective about the hosts they invite. / Unger Decl., ¶30 (Attachment 1, Pages 14-15).

345.   The CBS Radio Play.it team introduced Mr. Rapaport as their “shining sports and male

   lifestyle star.” / Unger Decl., ¶31 (Attachment 1, Page 15).

346.   Mr. Rapaport received very favorable feedback from the event and was regarded as a

   highlight of the event. / Unger Decl., ¶32 (Attachment 1, Page 15).

347.   In response to feedback from the 2015 show, Mr. Rapaport was invited by IAB to host

   Podcast Upfront the following year. / Unger Decl., ¶33 (Attachment 1, Page 15).




                                                -57-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 58 of 68




348.   This invitation was provided following consultation by IAB with high level executives at

   Performance Bridge (now Veritone) and AdResults, who were in attendance the previous year.

349.   Veritone and AdResults are two of the top three advertising agencies globally. / Unger

   Decl., ¶34 (Attachment 1, Page 15).

350.   The 2016 Podcast Upfront took place on September 7, 2016. / Unger Decl. ¶33.

351.   Ms. Unger, who produced both Podcast Upfront events, received very positive feedback

   from attendees about Mr. Rapaport and was told by attendees that they had clients in mind who

   would want to buy advertising spots on his show. / Unger Decl. ¶32, (Attachment 1, Page 15).

352.   As of September 2016, Mr. Rapaport was extremely marketable with advertisers and talent

   performers. / Unger Decl. ¶38 (Attachment 1, Page 15).

353.   In addition to Barstool, Mr. Rapaport also received inquiries from Wondery to join its

   platform. / Winter Decl. ¶72 (RAP022732-RAP022737).

354.   Barstool’s statements about Mr. Rapaport, and those repeated by its followers, were not a

   continuation of pre-existing criticisms. Mr. Rapaport’s reputation was not damaged with

   respect to the various brands of defamation authored by Barstool and its followers until after

   Defendants made their statements. / Declaration of Eric Rose (“Rose Decl.”) ¶39 (Attachment

   1, Page 47).

   H. Harm of Defendants’ Statements

          a. Impact on Search Results

355.   The search term “Michael Rapaport” received a massive spike in public interest in February

   2018 based on Google Trends data during the peak of Barstool’s termination of Mr. Rapaport

   and Defendants’ defamatory statements. / Rose Decl. ¶41 (Attachment 1, Pages 17-19).

356.   This spike in public interest is attributable to Defendants’ actions against Mr. Rapaport. /




                                                -58-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 59 of 68




   Rose Decl. ¶42 (Attachment 1, Pages 20-23).

357.   No other controversies impacted Mr. Rapaport’s rise in public interest at this time. / Rose

   Decl. ¶42 (Attachment 1, Pages 20-23).

358.   Following Barstool’s statements, and those repeated by its followers, one cannot search

   Michael Rapaport’s name without seeing comments spread by Barstool. / Rose Decl. ¶38

   (Attachment 1, Page 47).

359.   When searching “Michael Rapaport” on Bing, “Michael Rapaport herpes” is the first item

   listed on “related searches for Michael Rapaport.” / Busch Decl. ¶49 (Deposition of Aaron

   Curtiss, 188:4-189:3).

          b. Impact on Podcast

360.   Prior to the 24-hour window in which Mr. Rapaport was terminated from Barstool, his

   podcast had consistently maintained a 4.5 average rating. / Rose Decl. ¶20 (Attachment 1,

   Pages 11-12).

361.   Prior to the 24-hour window in which Mr. Rapaport was terminated, Mr. Rapaport’s

   Podcast had received only a single Apple Podcast rating accusing him of having herpes (7-17-

   2017) or of being a racist (10-24-2017). The 10/24/2017 rating followed Barstool calling Mr.

   Rapaport a “low key racist.” / Rose Decl. ¶¶21-22 (Attachment 1, Pages 11-12).

362.   Prior to the 24-hour window in which Mr. Rapaport was terminated, Mr. Rapaport had

   never been accused in his Apple Podcast ratings of being a stalker or a fraud or beating women.

   / Rose Decl. ¶22 (Attachment 1, Page 12).

363.   On the date of his termination, Mr. Rapaport received thousands of one-star Apple Podcast

   ratings and reviews parroting Defendants defamatory statements about him. / Rose Decl. ¶20

   (Attachment 1, Page 12).




                                                -59-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 60 of 68




364.   The onslaught of vile statements made by those making comments and rating the podcast

   following the verbal assault by Barstool included, but were not limited to: “racist,” “herpes,”

   “race baiter,” “sexual abuser,” “women beater/abuser,” “wife beater,” “rapist,” “fraud,” “hates

   white people.” “hates black people,” “woman assaulter,” “wigger,” “stalker,” “Hitler,” “STD,”

   “hitter of women,” “mud monkey,” and much, much more. / Durbin Decl ¶33 (Attachment 1,

   Page 21-22).

365.   These ratings and comments show that the audience accepted the defamatory statements

   about Rapaport as fundamentally true. / Durbin Decl ¶33 (Attachment 1, Page 21-22).

366.   In a report prepared by Chartable, Chartable has 909 ratings on record attached to

   corresponding reviews for Rapaport’s podcast prior to his termination. Of these ratings, 783

   were 5’s (86%), 12 were 4’s (1%), 8 were 3’s (1%), 9 were 2’s (1%), and 97 were 1’s (11%).

   From the date of Rapaport’s termination (2018-02-18) until the end the February, Chartable

   has 3,756 ratings on record attached to corresponding reviews for Rapaport’s podcast. Of these

   ratings, 152 were 5’s (4%), 5 were 4’s (<1%), 2 were 3’s (<1%), 13 were 2’s (<1%), and 3,584

   were 1’s (95%). / Durbin Decl ¶30 (Attachment 1, Page 21).

367.   This influx in ratings and disproportionate swing ratings indicates a clear and successful

   attack carried out against Mr. Rapaport. / Durbin Decl ¶31 (Attachment 1, Page 21).

368.   The drop in Podcast ratings, and the hundreds of comments repeating Defendants’

   allegedly defamatory statements, caused a massive decline in the Podcasts average downloads

   per episode. / Unger Decl., ¶¶10-15, (Attachment 2, Pages 8-11).

369.   Download numbers are the primary metric when assessing advertisement costs. / Unger

   Decl., ¶14 (Attachment 2, Page 12).

370.   Prior to the drop in Podcast ratings, and the hundreds of comments repeating Defendants’




                                                -60-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 61 of 68




   allegedly defamatory statements, the Podcast had far exceeded the average industry growth

   rate of 11.11% per year with a growth rate of 67% per year. / Unger Decl., ¶16 (Attachment 2,

   Page 7, 12).

371.   The Podcast’s rate of growth was attributable to the efforts of Mr. Rapaport, not because

   of efforts made by Barstool or as a result of the Podcast appearing on Barstool’s network. /

   Unger Decl. ¶7 (Attachment 2, Pages 10-11).

372.   Even applying the industry growth rate of 11.11% as opposed to the much greater rate of

   67% that the Podcast was experiencing, the drop in Podcast ratings, and comments repeating

   Defendants’ allegedly defamatory statements, resulted in significant lost revenue to the

   Podcast. / Unger Decl. ¶ 19 (Attachment 2, Page 13); Blum Decl. ¶10 (Attachment 1, ¶ 177-

   194).

373.   No matter what Mr. Rapaport does, his Podcast has thousands of negative ratings and vile

   comments that will never go away. / Rose Decl. ¶38 (Attachment 1, Page 47).

           c. Impact on Reputation and Ability to Secure Advertisers

374.   There has long been a stigma around herpes with the belief that only those who are tainted

   have the disease. / Rose Decl. ¶44 (Attachment 1, Page 43).

375.   A person who has uttered racist thoughts or commits racist deeds find it difficult or may

   be unable to find work in the entertainment industry. / Rose Decl. ¶47 (Attachment 1, Page

   43).

376.   The devastation to the careers of those who have committed racist thoughts or deeds is

   something widely known by the public, and certainly those in the entertainment industry such

   as the personalities at Barstool Sports. / Rose Decl. ¶48 (Attachment 1, Page 43).

377.   Similarly, in the era of #MeToo, those who harass or are violent towards women have had




                                                -61-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 62 of 68




   their sports careers severely damaged. / Rose Decl. ¶50 (Attachment 1, Page 43).

378.   The I AM RAPAPORT: STEREO PODCAST was unable to acquire advertisers after

   termination of the Talent Agreement by Barstool for weeks on end, and when it was able to

   attract sponsors, it was minimal in earnings and term. The expenses from the I AM

   RAPAPORT: STEREO PODCAST put it at $37,000. / Winter Decl. ¶23-25.

379.   Mr. Rapaport also found himself unable to find any podcast platforms willing to commit

   to his podcast for over a year after termination, even with podcast platforms who had expressed

   their desire to work with Mr. Rapaport prior to his time with Barstool. / Winter Decl. ¶45

   (RAP022707- RAP022721); Winter Decl. ¶46 (RAP022747); Winter Decl. ¶25.

380.   On September 2018, Mr. Rapaport entered into a production and distribution agreement

   with Luminary Media, LLC. (“Luminary”). / Winter Decl. ¶71 (RAP023953).

381.   Under this agreement, the Podcast is exclusively available on Luminary’s platform. /

   Winter Decl. ¶71 (RAP023953).

382.   The Podcast did not launch on Luminary’s network until April of 2019. / Winter Decl. ¶71

   (RAP023936).

383.   The value that Plaintiffs received under the Luminary agreement is less than the value that

   Plaintiffs could have received from advertisers had the Podcast’s average download numbers

   not decreased around the time of Mr. Rapaport’s termination and Defendants’ defamatory

   statements. / Unger Decl. ¶20 (Attachment 2, Pages 14-15); Dkt. No. 84.

384.   Unlike CBS and Barstool, where Mr. Rapaport’s content was primarily made available for

   free, with revenue being generated off of advertising, Luminary generates revenue based upon

   paid subscriptions. / Unger Decl. ¶22 (Attachment 2, Pages 13-14).

385.   Luminary’s audience is substantially smaller than the Podcast’s pre-termination audience.




                                                -62-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 63 of 68




   / Unger Decl. ¶24 (Attachment 2, Page 14).

386.   The deal that Mr. Rapaport was able to secure with Luminary was valued based upon the

   download numbers of the Podcast. / Busch Decl. ¶46 (Deposition of Jordan Winter (09-06-

   2019) 153:1-155:9); Busch Decl. ¶45 (Deposition of Jordan Winter (10-08-2019) 240:14-18).

387.   Even if the Podcast were to break away from Luminary, it would take years for the Podcast

   to return to its former download numbers. / Unger Decl. ¶¶25-26 (Attachment 1, Page 14).

388.   Separate and apart from the Podcast, the cost to repair Mr. Rapaport’s own reputation

   would require an extensive, two-year campaign. / Rose Decl. ¶¶60 (Attachment 1, Page 67).

389.   This campaign would consist of Twitter Ads, Instagram/Facebook Ads, Online Ads, PR

   Firm, Newspaper Advertising, and Radio Advertising (plus market research). / Rose Decl. ¶61

   (Attachment 1, Pages 57-67).

390.   The cost of this campaign would cost $5,725,000. / Rose Decl. ¶63 (Attachment 1, Page

   67).

          d. Impact on Mr. Rapaport

391.   The accusations of fraud, racism, domestic abuse, herpes, etc. affected Mr. Rapaport’s

   personal reputation and caused him immense emotional harm. / Rapaport Decl. ¶14.

392.   This was humiliating and ongoing for weeks, into months and not a day goes by that Mr.

   Rapaport doesn’t get harassed by someone online on his personal and business accounts. /

   Rapaport Decl. ¶14-15.

393.   Mr. Rapaport had built up a good standing in 30 years of hard work and professionalism in

   media, only to have these humiliating accusations repeated over and over again. He has been

   humiliated and embarrassed by these attacks to defame and discredit me. These accusations

   were untrue and knowingly based on unconfirmed facts and lies. / Rapaport Decl. ¶15.




                                                -63-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 64 of 68




394.   The targeting of Mr. Rapaport as a racist, domestic abuser & sexually transmitting disease

   deviant has directly affected how his wife, children, ex-wife, fans, former fans and onlookers

   perceive him. / Rapaport Decl. ¶16.

395.   Physically this has been detrimental to his compromised immune system as he is afflicted

   with ulcerative colitis. / Rapaport Decl. ¶17.

396.   Professionally it brought harm and chaos to his business of I AM RAPAPORT: STEREO

   PODCAST that he had been building for over 3 years prior to being employed by Barstool

   Sports, costing him sponsorship and business opportunities after their parting of ways due to

   the accusations being thrown at me. / Rapaport Decl. ¶17.

397.   Emotionally it was devastating in every aspect of his life because there were millions of

   people who were made to believe lies about him that were unjust and unwarranted. / Rapaport

   Decl. ¶18.

VIII. COUNTS VIII OF PLAINTIFFS’ FIRST AMENDED COMPLAINT: BREACH OF
      CONTRACT (SECTION 4 OF PRINCIPAL AGREEMENT)

398.   This section incorporates by reference all statements in paragraphs 1-397 of this Statement

   of Material Facts.

399.   Under Section 4 of the Principal Agreement, Barstool agreed to, among other

   commitments, “Reasonably promote the Content and your involvement with Barstool,” and

   “Use good faith efforts to promote you and your brand to, and to connect you with, its network

   of contacts (e.g., television producers) subject to your prior written approval in each instance.”

   / Rapaport Decl. ¶50 (RAP002314-RAP002315).

400.   At no point during the Term of the Agreement did Barstool acquire advertisements for Mr.

   Rapaport’s Rant Videos. / Winter Decl. ¶16-20.

401.   This failure comes in spite of numerous requests by Mr. Rapaport and his agent for Barstool



                                                    -64-
         Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 65 of 68




      to sell advertisements for Mr. Rapaport’s Rant videos. / Winter Decl. ¶52 (RAP023265-

      RAP023266); Rapaport Decl. ¶11 (RAP023450-RAP023455).

402.     After Mr. Rapaport was terminated from Barstool, Plaintiffs were able to sell

      advertisements for his Rant videos. Winter Decl. ¶55 (RAP023797); Winter Decl. ¶56

      (RAP023803); Winter Decl. ¶74 (RAP023757); Winter Decl. ¶57 (RAP023809-RAP023821);

      Blum Decl. (Attachment 1, ¶165); Busch Decl. ¶45 (Deposition of Jordan Winter (10-08-

      2019), 246:1-20).

403.     While with Barstool, Mr. Rapaport was excluded from benefits provided to other hosts,

      and had to make continued requests to receive expected benefits such as being listed on

      Barstool’s app or being invited to events. / Rapaport Decl. ¶51 (RAP023121).

404.     Prior to Mr. Rapaport’s termination, Barstool engaged in a campaign of negative

      statements alleged by Plaintiffs to be defamatory that neither reasonably promoted Mr.

      Rapaport’s content and involvement with Barstool, nor promoted him and his brand.

405.     In addition to these statements alleged by Plaintiffs to be defamatory, Barstool also referred

      to Mr. Rapaport across its platform as insane, delusional, bipolar, stupid, unsanitary, a slave

      catcher, a crazy person, an idiot, and “a one trick pony” whose “trick sucks” on numerous

      occasions. / Winter Decl. ¶47 RAP022845; Winter Decl. ¶39 RAP022660; Vega Decl. ¶37

      (RAP023740); Vega Decl. ¶73 (RAP023518 (23:35)); Winter Decl. ¶65 (RAP023519 (2:57));

      Winter Decl. ¶66 (RAP023524 (5:18, 7:36-7:40)); Winter Decl. ¶69 (RAP023529 (0:44;

      1:19)); Vega Decl. ¶14 (RAP022889).

IX.      Out of Court Statements by Defendants’ Counsel

406.     One March 2, 2020, Defendants’ counsel provided the following public statements

      concerning this litigation.




                                                   -65-
       Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 66 of 68




          a. "Barstool doesn’t shy away from controversy, but Michael Rapaport’s problem was

              that he bit the hand that fed him," responds Aaron Moss, Barstool’s lead litigation

              counsel in the Rapaport matter. "No company in its right mind would continue to

              employ talent that ridiculed its entire fan base by calling them losers, which is

              exactly what Rapaport did here. As for defamation, it’s incredibly ironic that

              Michael Rapaport, the self-proclaimed 'king of trash talk,' would file a lawsuit over

              a Twitter feud. While you would never know it from his motion, this is a guy who,

              among many other things, publicly posted a photo of him anally raping Dave

              Portnoy and who said of a then-19 year old Barstool personality that she 'got [his]

              Pipe.'” Vega Decl. ¶74.

          b. Moss doesn't stop there, adding, "This is a guy who has been suspended from

              Twitter for his misogynistic remarks, who pled guilty for aggravated harassment of

              an ex-girlfriend, and who has been accused by African-American cultural

              publications as having a 'hobby of castigating black women' and of being the 'worst

              kind of racist.' Rapaport has publicly acknowledged that it looked like he had herpes

              in a widely-publicized photo over which he has been ridiculed for years before

              joining Barstool. As we’ve said from the beginning, this lawsuit is nothing but a

              schoolyard squabble that has no business being in federal court, and we look

              forward to bringing our own motion for summary judgment soon.” Vega Decl. ¶74.

407.   The response of Plaintiffs’ counsel was limited to the following:

          a. Richard Busch, attorney for Rapaport, retorts, "We have seen Mr. Moss’s

              statement, and we are simply not going to take the bait and litigate this case in the

              press. It is just not appropriate. We will be making our case to the Court and to the




                                                -66-
Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 67 of 68




     jury." Vega Decl. ¶74.




                               -67-
      Case 1:18-cv-08783-NRB Document 105 Filed 03/06/20 Page 68 of 68




DATED: March 6, 2020                        KING & BALLOW

                                            By: /s/Richard S. Busch________
                                                Richard S. Busch (SB 5613)
                                                Attorney for Plaintiffs
                                                Michael Rapaport and Michael
                                                David Productions, Inc.
                                                1999 Avenue of the Stars, Suite 1100
                                                Century City, CA 90067




                                     -68-
